--------------------------------------------------------------------------------

 

Pool 9








LEASE AGREEMENT




Among


each Owner listed on Schedule AA attached hereto with respect to
the related Project


as Landlord




and




UNIVERSAL COMMERCIAL CREDIT LEASING III, INC.,
a Delaware corporation


as Tenant







 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT


THIS LEASE AGREEMENT, dated as of April 3 0,1998 (this "Lease"), is made and
entered into among M-SIX PENVEST II BUSINESS TRUST, a Delaware business trust,
and each other Owner listed on Schedule AA hereto through which it directly or
indirectly owns its interests in a Project (together with their respective
successors and assigns, herein called "Landlord", either individually or
collectively as appropriate in the context used) having an address at C/o U.S.
Realty Advisors, LLC, 1370 Avenue of the Americas, 29th Floor, New York, New
York 10019, and UNIVERSAL COMMERCIAL CREDIT LEASING III, INC., a Delaware
corporation(together with its successors and assigns, herein called "Tenant"),
having an address at 3 00 Delaware Avenue, Suite 571, Wilmington, Delaware
19801.


ARTICLE 1.


1.1           Lease of Premises; Title and Condition.


(a)           In consideration of the rents and covenants herein stipulated to
be paid and performed by Tenant and upon the terms and conditions herein
specified, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the premises (the "Premises") consisting of:


(i) each of those certain parcels of land more particularly described on
Schedule A, attached hereto and made a part hereof, together with all of the
Landlord's right, title and interest, if any, in and to (1) all easements,
rights-of-way, appurtenances, and other rights and benefits belonging to each of
the parcels of land, and (2) all public or private streets, roads, avenues,
alleys, or passageways, open or proposed, on or abutting each of the parcels of
land, and any award made or to be made in lieu thereof (collectively, the
"Land"); and


(ii)           all buildings located on the Land, together with all plumbing,
electrical, ventilating, heating, cooling, lighting and other utility systems,
equipment, ducts and pipes attached to or comprising a part thereof (the
"Improvements"); and


(iii)           all furnaces, boilers, machinery, motors, compressors,
elevators, fittings, piping, conduits, ducts, air conditioners, partitions,
mechanical, electrical and HVAC systems and apparatus of every kind and all
other fixtures, equipment and other personalty owned by Landlord and located on,
attached, affixed or incorporated into the Land and Improvements including,
without limitation, all seating, tables, beds, draperies, cabinetry, chairs,
mirrors, nightstands, furniture, furniture accessories, bathroom accessories,
floor coverings, curtains, lighting, appliances, lighting fixtures, tableware,
table accessories, kitchen and laundry equipment, audio-visual equipment, wall
decorations, office furniture, office and conference accessories, television
wiring and jacks, and other miscellaneous furniture, fixtures and equipment now
or hereafter located on the Land and used in the operation of the Improvements,
including, without limitation, all replacements thereof (the "FF&E").


Notwithstanding anything to the contrary in the foregoing, the Premises and the
FF&E shall not include Tenant's or any sublessee's tradenames or trademarks or
the right to use the same, Tenant's or any sublessee's reservation system,
Tenant's or any sublessee's proprietary computer software and Tenant's or any
sublessee's telephone and wiring system (collectively, the "Tenant's Personal
Property"), which shall remain the property of Tenant, or its affiliates, as the
case may be. Each parcel of Land, together with the Improvements and FF&E
located thereon is sometimes referred to as a "Project". In addition, Tenant may
from time to time own or hold under lease from persons other than Landlord,
Tenant's Personal Property and personal property located on or about the Land
and Improvements that are not subject to this Lease.


The Premises are leased to Tenant in their present condition without
representation or warranty by Landlord and subject to the rights of parties in
possession, to the existing state of title and any state of facts which an
accurate survey or physical inspection might reveal, to all applicable Legal
Requirements (as hereinafter defined) now or hereafter in effect and subject to
those matters listed in Schedule B, attached hereto and made apart hereof (the
"Permitted Exceptions").


(b)           Tenant has examined the Premises and title to the Premises and has
found all of the same satisfactory for all purposes. Tenant acknowledges that
Tenant is fully familiar with the physical condition of the Premises and that
the Landlord makes no representation or warranty, express or implied, with
respect to same. THE LEASE OF THE PREMISES IS ON AN "AS IS" BASIS, IT BEING
AGREED THAT TENANT WILL LEASE THE PREMISES IN THEIR PRESENT CONDITION, WITH ALL
FAULTS. LANDLORD HEREBY DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE RELATIVE TO THE PREMISES
OR ANY COMPONENT PART THEREOF. Tenant acknowledges and agrees that no
representations or warranties have been made by Landlord, or by any person, firm
or agent acting or purporting to act on behalf of Landlord, as to (i) the
presence or absence on or in the Premises of any particular materials or
substances (including, without limitation, asbestos, hydrocarbons or hazardous
or toxic substances), (ii) the condition or repair of the Premises or any
portion thereof, (iii) the value, expense of operation or income potential of
the Premises, (iv) the accuracy or completeness of any title, survey, structural
reports, environmental audits or other information provided to Tenant by any
third party contractor relative to the Premises (regardless of whether the same
were retained or paid for by Landlord), or (v) any other fact or condition which
has or might affect the Premises or the condition, repair, value, expense of
operation or income potential thereof. Tenant represents that the officers of
Tenant are knowledgeable and experienced in the leasing of properties comparable
to the Premises and agrees that Tenant will be relying solely on Tenant's
inspections of the Premises in leasing the Premises. THE PROVISIONS OF THIS
PARAGRAPH HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION BY THE LANDLORD OF, AND THE LANDLORD DOES HEREBY DISCLAIM, ANY AND ALL
WARRANTIES BY THE LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES OR
ANY PORTION THEREOF, WHETHER ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR
ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR OTHERWISE, AND TENANT HEREBY
ACKNOWLEDGES AND ACCEPTS SUCH EXCLUSION, NEGATION AND DISCLAIMER.


1.2           Use. Tenant may use the Premises for any lawful purpose. Landlord
and its agents and designees may enter upon and examine the Premises at
reasonable times, subject to the provisions of Section 10.16. In no event shall
any Project or any portion thereof be used for any purpose which violates any of
the provisions of this Lease, including but not limited to, provisions with
respect to compliance with Legal Requirements (as defined in Section 2.2(b)
hereof) and other recorded covenants, restrictions or agreements which are
applicable to any Project or to a shopping center, if any, of which a Project is
a part. Tenant shall not use, occupy or permit any Project to be used or
occupied, nor do or permit anything to be done in or on a Project in a manner
which would (i) violate any certificate of occupancy or equivalent certificate
affecting any of the Projects or violate any zoning or other law, ordinance or
regulation, (ii) make void or voidable any insurance then in effect with respect
to any of the Projects, (iii) materially and adversely affect in any manner the
ability of Tenant to obtain fire and other insurance which Tenant is required to
furnish hereunder, (iv) cause any injury or damage to the Improvements which is
not repaired in accordance with the provisions of this Lease, or (v) constitute
a public or private nuisance or waste; provided that all of the foregoing shall
be qualified to the extent otherwise provided elsewhere in this Lease. Tenant
shall not conduct its business operation in any Project unless and until (and
only during such time as) all necessary certificates of occupancy, permits,
licenses and consents from any or all appropriate governmental authorities
applicable to such Project have been obtained by Tenant, at Tenant's sole cost
and expense, and are in full force and effect.


1.3           Terms. The Premises are leased for a primary term of twenty-one
(21) years (the "Primary Term"), and, at Tenant's option, for up to two (2) ten
(10) year consecutive additional terms (the "Extended Terms,"), unless and until
the term of this Lease shall expire or be terminated pursuant to any provision
hereof. The Primary Term and each Extended Term (collectively, the "Term") shall
commence and expire on the dates set forth in Schedule C attached hereto and
made a part hereof. So long as no Event of Default (as hereinafter defined)
shall have occurred and be continuing, Tenant may elect to exercise its option
to extend the term of this Lease for an Extended Term by giving written notice
thereof to Landlord not later than (i) October 31, 2016, with respect to the
first Extended Term, and (ii) April 30, 2028, with respect to the second
Extended Term. Each notice of election to extend the term of this Lease given in
accordance with the provisions of this Section 1.3 shall automatically extend
the term of this Lease for the Extended Term selected, without further writing;
provided, however, either party, upon request of the other, shall execute and
acknowledge, in form suitable for recording, an instrument confirming any such
extension. Each Extended Term shall be upon the same terms as provided in this
Lease for the Primary Term, except as otherwise stated herein. Tenant shall not
be entitled to extend the term of this Lease for any Extended Term unless Tenant
shall have extended the term of this Lease for the preceding Extended Term, if
any. Tenant shall not be allowed to exercise an option to extend with respect to
individual Projects, but may only exercise such option with respect to all
Projects covered by this Lease at the time of such exercise.


1.4           Rent.


(a) Tenant shall pay to Landlord by federal funds wire transfer in immediately
available funds (in U.S. Dollars) as basic rent for the Premises the amounts set
forth in Schedule D attached hereto and made a part hereof (the "Basic Rent") on
the dates set forth therein (or if any such date falls on a day which is not a
Business Day (as hereinafter defined), the next succeeding Business Day, the
"Payment Dates"), to the following account:


ABA No. 071000505
LaSalle Chgo/M-Six Penvest II Business Trust/AC-2090067
 Further Credit Account No. 67-7930-901
 Attn: Cash Collateral Management X47304


or to such other account or to such address or to such other person as Landlord
from time to time may designate. In addition, during all Extended Terms, the
Basic Rent shall be as set forth in Schedule D,. A "Business Day" is defined as
any day other than a Saturday or Sunday or other day on which the banks in New
York, New York are authorized or required to be closed.


(b)            All taxes, costs, expenses and amounts which Tenant is required
to pay pursuant to this Lease (other than Basic Rent), together with every fine,
penalty, interest and cost which may be added for non-payment or late payment
thereof, shall constitute additional rent ("Additional Rent"). If Tenant shall
fail to pay any such Additional Rent or any other sum due hereunder when the
same shall become due, Landlord shall have all rights, powers and remedies with
respect thereto as are provided herein or by law in the case of non-payment of
any Basic Rent and shall, except as expressly provided herein, have the right to
pay the same on behalf of Tenant. Tenant shall pay to Landlord interest, at a
rate (the "Rate") equal to the default rate of interest per annum on Landlord's
financing of the Premises which is secured by a first mortgage lien on
Landlord's interest in the Premises (but in no event shall the Rate exceed the
maximum amount permitted by law), on all overdue Basic Rent, all overdue
Additional Rent and all other stuns due hereunder, in each case, from the due
date thereof until paid. In addition, if Tenant fails to make any payment of
Basic Rent, Additional Rent or other sums payable hereunder to Landlord within
two (2) Business Days after delivery of written notice to Tenant that any such
Basic Rent, Additional Rent, or other sum payable hereunder has not been paid on
the due date thereof, Tenant shall pay a late charge equal to four percent (4%)
of the amount past due. Tenant shall perform all its obligations under this
Lease at its sole cost and expense, and shall pay all Basic Rent, Additional
Rent and any other sum due hereunder when due and payable, without offset,
notice or demand.


ARTICLE 2.


2.1           Net Lease.


(a)           This Lease is a net lease and, any present or future law to the
contrary notwithstanding, shall not terminate except as otherwise expressly
provided herein, nor shall Tenant be entitled to any abatement, reduction
(except as otherwise expressly provided herein), diminution (except as otherwise
expressly provided herein), set-off, counterclaim, defense (except for the
defense that the performance or payment has been made) or deduction with respect
to any Basic Rent, Additional Rent or other sums payable hereunder, nor shall
Tenant be excused from the performance of its obligations hereunder, by reason
of: any damage to or destruction of any or all of the Projects or any portion
thereof; any defect in the condition, design, operation or fitness for use of
any or all of the Projects or any portion thereof; any taking of any or all of
the Projects or any part thereof by condemnation or otherwise; any prohibition,
limitation, interruption, cessation, restriction or prevention of Tenant's use,
occupancy or enjoyment of any or all of the Projects, or any interference with
such use, occupancy or enjoyment by any person; any eviction by paramount title
or otherwise; any default by Landlord hereunder or under any other agreement;
the impossibility or illegality of performance by Landlord, Tenant or both; any
action of any governmental authority (including, without limitation, changes in
Legal Requirements); construction on or renovation of any or all of the
Projects; or any failure in any or all of the Projects to comply with applicable
laws, Legal Requirements, or any other cause whether similar or dissimilar to
the foregoing. All costs, expenses and obligations of every kind and nature
whatsoever relating to the Premises and the appurtenances thereto and the use
and occupancy thereof which may arise or become due and payable with respect to
the period which ends on the expiration or earlier termination of the Term in
accordance with the provisions hereof (whether or not the same shall become
payable during the Term or thereafter) shall be paid by Tenant except as
otherwise expressly provided herein. It is the purpose and intention of the
parties to this Lease that the Basic Rent, Additional Rent and other sums
payable to Landlord hereunder shall be absolutely net to Landlord and that this
Lease shall yield, net to Landlord, the Basic Rent, Additional Rent, and other
sums payable to Landlord as provided in this Lease. The parties intend that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements and shall continue unaffected unless such obligations shall have been
modified or terminated pursuant to an express provision of this Lease.


(b)           Tenant shall remain obligated under this Lease in accordance with
its terms and shall not take any action to terminate, rescind or avoid this
Lease, notwithstanding any bankruptcy, insolvency, reorganization, liquidation,
dissolution or other proceeding affecting Landlord or any action with respect to
this Lease which may be taken by any trustee, receiver or liquidator or by any
court.


(c)           Except as otherwise expressly provided herein, Tenant waives all
rights to terminate or surrender this Lease, or to any abatement or deferment of
Basic Rent, Additional Rent or other sums payable hereunder.


2.2           Taxes and Assessments; Compliance with Law.


(a)            Subject to Tenant's right to contest pursuant to Section 2.6 of
this Lease, Tenant shall pay, prior to delinquency, all "Impositions", which are
defined as: (i) all taxes (including, without limitation, those described in
(iii) below), assessments (including, without limitation, all assessments for
public improvements or benefits, whether or not commenced or completed prior to
the date hereof and whether or not commenced or completed within the term of
this Lease), excises, levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), water and sewer rents and
charges, ground lease rents, and all other governmental charges, general and
special, ordinary and extraordinary, foreseen and unforeseen, and any interest
and penalties thereon which are, at any time prior to or during the Primary Term
or any Extended Term hereof, imposed or levied upon or assessed against or which
arise with respect to (A) the Premises, (B) any Basic Rent, Additional Rent or
other sums payable hereunder, (C) this Lease or the leasehold estate hereby
created or (D) the operation, possession or use of the Premises; (ii) all gross
receipts or similar taxes (i.e., taxes based upon gross income which fail to
take into account deductions with respect to depreciation, interest, taxes or
ordinary and necessary business expenses, in each case relating to the Premises)
imposed or levied upon, assessed against or measured by any Basic Rent,
Additional Rent or other sums payable hereunder; (iii) all sales (including
those imposed on lease rentals), value added, ad valorem, gross receipts, use
and similar taxes at any time levied, assessed or payable on account of the
acquisition, ownership, leasing, operation, possession or use of the Premises;
(iv) all transfer, recording, stamp and real property gain taxes incurred upon
the sale or transfer, or other disposition of the Premises or any interest
therein to Tenant or the foreclosure of the Premises, (v) all offers, claims and
demands of mechanics, laborers, materialmen and others which, if unpaid, might
create a lien on the Premises, (vi) all charges of utilities, communications and
similar services serving the Premises, and (vii) any other tax relating to the
Premises resulting from any law enacted or adopted or amended after the date of
this Lease imposed on Landlord pursuant to the Indenture (as hereinafter
defined). Notwithstanding the above, Tenant shall not be required to pay any
franchise, estate, inheritance, transfer, net income or similar tax of Landlord
(other than any tax referred to in clause (ii) above) unless such tax is
imposed, levied or assessed in substitution for any other tax, assessment,
charge or levy which Tenant is required to pay pursuant to this Section 2.2(a).
Subject to Tenant's right to contest pursuant to Section 2.6 of this Lease,
Tenant will furnish to Landlord, within 30 days after the due date thereof,
proof of payment of all Impositions. If any such Imposition may legally be paid
in installments, Tenant may pay such Imposition in installments; in such event,
Tenant shall be liable only for installments which become due and payable during
the Primary Term and any Extended Term hereof. Tenant and Landlord acknowledge
that, in connection with Landlord's acquisition of the Projects, Landlord and
Seller, as defined in Section 3.1, have obtained certain resale certificates as
described on Schedule I attached hereto and made a part hereof which have
exempted Seller, Landlord and Tenant from the payment of sales taxes in
connection with the transfer of personal property from Seller to Landlord, and
the lease thereof to Tenant. Without limiting the generality of the provisions
of this Section 2.2(a), Tenant hereby agrees that if any sales taxes (or
penalties or interest thereon) are imposed as a result of the transfer of
personal property to Landlord or the lease of the same by Landlord, Tenant shall
be responsible for the payment of such taxes, penalties and interest. Tenant
hereby agrees to indemnify Landlord and to hold Landlord harmless from and
against any and all reasonable third party costs and expenses (including,
without limitation, reasonable attorneys' fees) incurred by Landlord as a result
of any claim that such sales taxes are due and owing.


(b)           Tenant shall comply with and cause each of the Projects to comply
with and shall assume all obligations and liabilities with respect to (i) all
laws, ordinances and regulations, and other governmental rules, orders and
determinations presently in effect or hereafter enacted, made or issued, both
foreseen and unforeseen and ordinary and extraordinary applicable to the
applicable Project or the ownership, operation, use or possession thereof and
(ii) all contracts (including, but not limited to, insurance policies
(including, without limitation, to the extent necessary to prevent cancellation
thereof and to insure full payment of any claims made under such policies)),
agreements, covenants, conditions and restrictions now or hereafter applicable
to each Projector the ownership, operation, use or possession thereof
(collectively, "Legal Requirements"), including but not limited to all such
Legal Requirements, contracts, agreements, covenants, conditions and
restrictions which require structural, unforeseen or extraordinary changes.
Notwithstanding the foregoing, Legal Requirements shall not include any
contracts, agreements, covenants, conditions or restrictions applicable to a
Project which are hereafter voluntarily entered into by Landlord without the
consent or approval of Tenant (which approval shall not be unreasonably withheld
or delayed), unless Landlord is required to enter into such contract, agreement,
covenant, condition or restriction by any governmental or quasi-governmental
entity. Tenant's failure to comply with any such contract, agreement, covenant,
condition or restriction required by any governmental or quasi- governmental
entity to be entered into by Landlord shall not constitute a default by Tenant
hereunder prior to Tenant's receipt of notice or knowledge thereof.


2.3           Liens. Subject to Tenant's right to contest pursuant to Section
2.6 of this Lease, Tenant will promptly remove and discharge any charge, lien,
security interest or encumbrance upon any Project or any Basic Rent, Additional
Rent or other sums payable hereunder which arise for any reason, including all
liens which arise out of the possession, use, occupancy, construction, repair or
rebuilding of a Project or by reason of labor or materials furnished or claimed
to have been furnished to Tenant or for any Project, but not including (i) the
Permitted Exceptions, and (ii) any mortgage, charge, lien, security interest or
encumbrance created by Landlord without the consent of Tenant (it being agreed
that the Indenture for purposes of this sentence will be deemed to have been
created without the consent of Tenant). Nothing contained in this Lease shall be
construed as constituting the consent or request of Landlord, express or
implied, to or for the performance by any contractor, laborer, materialman, or
vendor of any labor or services or for the furnishing of any materials for any
construction, alteration, addition repair or demolition of or to any Project or
any part thereof which would result in any liability of the Landlord for the
payment therefor. Notice is hereby given that Landlord will not be liable for
any labor, services or materials furnished or to be furnished to Tenant, or to
anyone holding an interest in any of the Projects or any part thereof through or
under Tenant, and that no mechanic's or other liens for any such labor, services
or materials shall attach to or affect the interest of Landlord in and to a
Project.


2.4           Indemnification. Tenant shall defend all actions against any of
(i) Landlord, (ii) any owner, beneficial owner, trustee, partner, member,
officer, director, shareholder or agent of Landlord, and of any of Landlord's
partners or members, and (iii) the holder of any indebtedness of Landlord
secured by a mortgage, deed of trust or other security interest in the Premises,
including without limitation, Lender (as hereinafter defined), or any owner,
beneficial owner, partner, member, officer, director, shareholder, or agent of
any such holder, including without limitation, Lender, (iv) together with their
respective successors and assigns (herein, collectively, "Indemnified Parties")
with respect to, and shall pay, protect, indemnify and save harmless the
Indemnified Parties from and against, any and all liabilities, losses, damages,
costs, expenses (including reasonable attorneys' fees and expenses), causes of
action, suits, claims, demands or judgments of any nature (but specifically
excluding claims resulting from the gross negligence or willful misconduct of an
Indemnified Party, subject to the provisions of Section 10.18(b) and excluding
consequential or punitive damages assessed against Landlord as a result of the
commission of an overt act by Landlord constituting gross negligence or willful
misconduct, subject to the provisions of Section 10.18(b)) (a) to which any
Indemnified Party is subject because of Landlord's estate in any Project or the
receipt of any of Basic Rent or Additional Rent hereunder or (b) arising from
(i) any accident, injury to or death of any person or loss of or damage to
property occurring in, on or about any Project or portion thereof or on the
adjoining sidewalks, curbs, parking areas, streets or ways; (ii) any use,
non-use or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any Project or any portion thereof or
on the adjoining sidewalks, curbs, parking areas, streets or ways; (iii) any
failure on the part of Tenant to perform or comply with any of the terms,
covenants or conditions of this Lease or any other instrument, contract,
document or agreement to which Tenant is a party relating to the Premises or any
Project (a "Related Document"); (iv) any representation or warranty made herein,
in any certificate delivered in connection herewith or in any other Related
Document, or pursuant thereto, being false or misleading in any material respect
as of the date that such representation or warranty was made; (v) performance of
any labor or services or the furnishing of any materials or other property in
respect to any Project or any portion thereof, (vi) any Imposition, including
without limitation, any Imposition attributable to the execution, delivery,
filing or recording of any Related Document, this Lease or memorandum thereof;
(vii) any lien, encumbrance or claim arising on or against any Project or any
portion thereof under any Legal Requirement or otherwise which Tenant is
obligated to remove and discharge pursuant to Section2.3 or any liability
asserted against the Indemnified Parties with respect thereto, (viii) the claims
of any subtenants of all or any portion of any Project or any Person acting
through or under Tenant or otherwise acting under or as a consequence of this
Lease or any sublease, (ix) any act or omission of Tenant or its agents,
contractors, licensees, subtenants or invitees, and (x)- any contest referred to
in Section 2.6.


2.5           Maintenance and Repair.


(a)            Tenant acknowledges that it has received the Premises in good
order and repair. Tenant, at its own expense, will maintain all parts of the
Premises in good repair and condition (consistent with standards of maintenance
of national chains of limited service budget motels), except for ordinary wear
and tear, and will take all action and will make all structural and
non-structural, foreseen and unforeseen and ordinary and extraordinary changes
and repairs which may be required to keep all parts of the Premises in good
repair and condition. Landlord shall not be required to maintain, repair or
rebuild all or any part of the Premises. Tenant waives the right to (i) require
Landlord to maintain, repair or rebuild all or any part of the Premises, or (ii)
make repairs at the expense of Landlord pursuant to any Legal Requirement,
contract, agreement, covenant, condition or restriction set forth in subsection
2.2(b)(ii), at any time in effect.


(b)           In the event that all or any part of the Improvements shall
encroach upon any property, street or right-of-way adjoining or adjacent to any
Project, or shall violate the agreements or conditions affecting any Project or
any part thereof, or any Legal Requirements, or shall hinder, obstruct or impair
any easement or right-of-way to which a Project is subject, then, promptly after
written request of Landlord (unless such encroachment, violation, hindrance,
obstruction or impairment is a Permitted Exception) or of any person so
affected, Tenant shall, at its expense, either (i) obtain valid and effective
waivers or settlements of all claims, liabilities and damages resulting
therefrom, or (ii) make such changes, including alteration or removal, to the
Improvements and take such other action as shall be necessary to remove or
eliminate such encroachments, violations, hindrances, obstructions or
impairments, provided that, if Landlord's consent is required for such changes
pursuant to this Lease, Landlord's consent shall have been obtained, which
consent shall not be unreasonably withheld.


2.6           Permitted Contests.


(a)           Tenant shall not be required, nor shall Landlord have the right,
to pay, discharge or remove an Imposition, lien or encumbrance, or to comply
with any Legal Requirement applicable to the Premises or the use thereof, as
long as no Event of Default under this Lease shall have occurred and be
continuing and Tenant shall, in good faith, contest the existence, amount or
validity thereof by appropriate proceedings diligently pursued, and provided
that (i) with respect to a failure to pay such Imposition, lien or encumbrance
or failure to perform such Legal Requirement, Tenant shall have provided
security as set forth in Section 2.6(b), which shall be deposited with Landlord
or, as required by the Indenture, Lender prior to the commencement of such
contest, (ii) Tenant shall give Landlord prior written notice of Tenant's intent
to contest such matter (other than in connection with customary real property
tax contests that require payment in full of the contested tax as a condition to
such contest), and (iii) failing to pay such Imposition, lien or encumbrance or
perform such Legal Requirement will not (1) subject Landlord or Lender to any
risk of criminal or a material risk of civil penalties or fines or to any risk
of prosecution for a crime, (2) subject any Projector any part thereof to being
condemned, vacated, forfeited or otherwise impaired, (3) have the effect of
interrupting or preventing the collection of any contested amount or other
realization of value from any Project or any part thereof or interest therein,
the Basic Rent, Additional Rent or any other sums payable hereunder or any
portion thereof to satisfy the claim, (4) subject any Project, any portion
thereof or interest therein, the Basic Rent, Additional Rent or any other sums
payable under this Lease or any portion thereof to satisfy the claim, (5)
subject any Project, any portion thereof or interest therein, the Basic Rent,
Additional Rent or any other sums payable under this Lease or any portion
thereof, to sale, forfeiture, interruption or loss by reason of such proceedings
or (6) affect the ownership, lease or occupancy of any Project or Landlord's
ability or right to exercise its remedies hereunder, or Lender's ability or
right to exercise its remedies under the Indenture, including without
limitation, foreclosure against the applicable Project; provided, further, that
prior to the date on which such Imposition or charge would otherwise have become
delinquent Tenant shall have given Landlord and Lender prior notice of such
contest. To the extent that the consent of Landlord is required with respect to
any contest of Tenant, Landlord agrees not to unreasonably withhold such
consent, Landlord agrees that Tenant shall be allowed to file appeals, protests,
contests and other matters described in this Section in the name of Landlord, if
necessary, provided that Tenant has complied with all of the provisions of this
Section 2.6 in connection with such matter.


(b)           Tenant shall give such security (including a bond) as may be
reasonably required by Landlord or, as required by the Indenture, Lender to
ensure ultimate payment of such Imposition, lien or encumbrance and compliance
with Legal Requirements and to prevent any sale, forfeiture, interruption or
loss of any Project or any portion thereof, any Basic Rent, Additional Rent or
other sums required to be paid by Tenant hereunder, by reason of such nonpayment
or noncompliance. Notwithstandingthe preceding sentence, during such time as no
Event of Default shall have occurred and be continuing and either Tenant or a
Guarantor (as hereinafter defined) maintains an Investment Grade Rating (as
hereinafter defined), Tenant shall not be required to provide such security with
respect to a contest if the contest involves claims for less than $500,000 for
any particular Project and if claims for less than $1,000,000 are then being
contested for all Projects. Notwithstanding the first sentence of this section
(b), during such time as no Event of Default shall have occurred and be
continuing and neither Tenant nor any Guarantor maintains an Investment Grade
Rating (as hereinafter defined), Tenant shall also not be required to provide
such security with respect to a contest if the contest involves claims for less
than $100,000 for any particular Project and if claims for less than $500,000
are then being contested for all Projects.


ARTICLE 3.


3.1           Procedure Upon Purchase.


(a)            If Tenant shall purchase a Project or any portion thereof
pursuant to this Lease, Landlord shall convey or cause to be conveyed title
thereto, the state of which shall be at least as good as the state of title
which existed in Landlord with respect to Landlord's interests in the applicable
Project on the date on which this Lease commenced, except for liens and
encumbrances created by, through, under or with the consent of Tenant, and
Tenant or its designee shall accept such title, subject, however, to the
condition of the applicable Project on the date of purchase, the Permitted
Exceptions, all liens and encumbrances created by, through, under or with the
consent of Tenant and all applicable Legal Requirements, but free of the lien of
the Indenture and of liens and encumbrances resulting from acts of Landlord
taken without the consent of Tenant.


(b)            Upon the date fixed for any purchase of any interests in a
Project or any portion thereof hereunder, Tenant shall, by wire transfer of
immediately available funds, pay to Landlord, or as Landlord may direct in
writing, the purchase price therefor specified herein, together with all Basic
Rent, Additional Rent, the Make Whole Premium (as hereinafter defined), if
applicable, and other sums then accrued or due and payable hereunder with
respect to the applicable Project to and including such date of purchase, and
there shall be delivered to Tenant a deed to or other conveyance of the
interests in the applicable Project or portion thereof then being sold to Tenant
and any other instruments necessary to convey the title thereto described in
Section 3.1 (a) and to assign any other property then required to be assigned by
Landlord pursuant hereto. Tenant shall pay, on an after-tax basis, (i) all
charges incident to such conveyance and assignment, including, without
limitation, reasonable counsel fees, escrow fees, recording fees, title
insurance premiums, transfer taxes and all other applicable taxes (other than
any income or franchise taxes of Landlord) which may be imposed by reason of
such conveyance and assignment and the delivery of said deed or conveyance and
other instruments, (ii) all costs and expenses incurred by Landlord in
connection with a defeasance of all or any portion of the indebtedness secured
by the Indenture, including, without limitation, reasonable attorneys' fees and
expenses of Landlord, Lender and the Rating Agencies (as hereinafter defined),
any revenue, documentary stamp or intangible taxes, or any other tax or charge
due in connection with the transfer or creation of the note or notes which
evidence the indebtedness secured by the Indenture or the defeased indebtedness,
and (iii) all costs and expenses associated with the release of the lien of the
Indenture from the applicable Project. Upon the completion of any purchase of an
entire Project (but not of any lesser interest than an entire Project) but not
prior thereto (whether or not any delay or failure in the completion of such
purchase shall be the fault of Landlord), this Lease shall terminate with
respect to such Project, except with respect to obligations and liabilities of
Tenant hereunder, actual or contingent, which have arisen on or prior to such
completion of purchase. The "Make Whole Premium" shall have the meaning set
forth in the Indenture, or if not defined in the Indenture, shall mean the
amount which Landlord is obligated to pay in excess of outstanding principal and
accrued interest in connection with a prepayment or defeasance of the Indenture,
which prepayment or defeasance arises as a result of the event giving rise to
the Make Whole Premium. To the extent that the provisions of this Lease require
Tenant to pay sums then accrued or due and payable hereunder with respect to a
Project on a Lease Termination Date (as hereinafter defined) and such Lease
Termination Date does not occur on the first day of calendar month, such accrued
amounts shall include all Basic Rent allocated to the applicable Project (such
amount to be determined by multiplying the then annual Basic Rent by a fraction,
the numerator of which is the amount allocated to the applicable Project in
Schedule G attached hereto and made a part hereof, and the denominator of which
is the aggregate amount allocated in Schedule G to all Projects then subject to
this Lease) from and including the first day of the calendar month during which
such Lease TerminationDate occurs, through and including such Lease Termination
Date (allocated on a per diem basis based on a 360 day year for the annual Basic
Rent and the actual number of days elapsed).


(c)           In the event that this Lease shall be terminated with respect to a
particular Project upon purchase of such Project by Tenant or upon rejection of
a Rejectable Offer (as hereinafter defined) or a Rej ectable Substitution Offer
(as hereinafter defined), the Basic Rent from and after the applicable Lease
Termination Date shall be adjusted to reflect the termination of the applicable
Project in the manner set forth in  Schedule E. attached hereto and made a part
hereof. In the event of the termination of this Lease with respect to a
particular Project as a result of a substitution, the Basic Rent shall not be
adjusted.


3.2           Condemnation and Casualty.


(a)           General Provisions. Subject to Tenant's rights to utilize or
obtain the same in accordance with Section 3.2(b) and Section 3.6, Tenant hereby
irrevocably assigns to Landlord any award, compensation or insurance payment to
which Tenant may become entitled by reason of Tenant's interest in the Premises
(i) if the use, occupancy or title of a Project or any part thereof is taken,
requisitioned or sold in, by or on account of any actual or threatened eminent
domain proceeding or other action by any person having the power of eminent
domain ("Condemnation") or (ii) if a Project or any part thereof is damaged or
destroyed by fire, flood or other casualty ("Casualty") (all awards,
compensations, and insurance payments on account of any Condemnation or Casualty
(net of any amounts applicable to Tenant's Personal Property are hereinafter
collectively called "Compensation"). In the event of any Casualty, or in the
event of a Condemnation or threatened Condemnation with respect to a Project,
Tenant shall give prompt written notice thereof to Landlord (which notice shall
set forth Tenant's good faith estimates of the cost of repairing or restoring
any damage or destruction caused thereby, or, if Tenant cannot reasonably
estimate the anticipated cost of restoration, Tenant shall nonetheless give
Landlord prompt notice of the occurrence of any such Casualty or Condemnation,
and will diligently proceed to obtain estimates to enable Tenant to quantify the
anticipated cost of such restoration, whereupon Tenant shall promptly notify
Landlord of such good faith estimate). Landlord may, if it reasonably so elects,
participate in any such proceeding or action to negotiate, prosecute and adjust
any claim for any Compensation, and Landlord shall collect any such
Compensation. Tenant shall pay all costs and expenses in connection with each
such proceeding, action, negotiation, prosecution and adjustment.
Notwithstanding Landlord's right to participate therein, Tenant shall initiate,
conduct and control any such proceeding, action, negotiation, prosecution or
adjustment, unless an Event of Default shall have occurred and be continuing, in
which event Landlord shall have the sole right to conduct and control such
proceedings, actions, negotiations, prosecutions and adjustments. All
Compensation shall be applied pursuant to the applicable provisions of Article
3, and all such Compensation (less the reasonable costs and expenses of
Landlord, Tenant and Lender, if applicable, in collecting such Compensation), is
herein called the "Net Proceeds".


(b)           Major Condemnation and Major Casualty. If a Condemnation shall
take more than 20% of the land area of a Project or the Net Proceeds of such
Condemnation shall be for an amount in excess of $1,000,000, or if a Casualty
shall affect more than 50% of the hotel rooms in a Project, and any such event
shall render such Project unsuitable for restoration for continued use and
occupancy in Tenant's business, or if such Condemnation or Casualty shall
otherwise render such Project unsuitable for restoration for continued use and
occupancy in Tenant's business and Tenant shall provide evidence thereof
reasonably acceptable to Landlord (herein, a "Major Casualty" and a "Major
Condemnation"), then Tenant shall, not later than thirty (30) days after such
Major Condemnation or Major Casualty, as the case may be, deliver to Landlord
(i) notice of its intention to terminate this Lease with respect to such Project
on the first Payment Date (herein, with respect to any termination resulting
from a Rejectable Offer or a Rejectable Substitution Offer, the "Lease
Termination Date") which occurs not less than 120 days and not more than 150
days after the delivery of such notice (it being understood that in all events
under this Lease, the Lease Termination Date must be on a Payment Date) and (ii)
a certificate of Tenant describing the event giving rise to such termination and
stating that Tenant has determined in good faith that such Major Condemnation or
Major Casualty, as the case may be, has rendered the applicable Project
unsuitable for restoration for continued use and occupancy in Tenant's business,
and (iii) documentation to the effect that termination of this Lease with
respect to such Project will not be in violation of any agreement then in effect
with which Tenant is obligated to comply pursuant to this Lease. If the Lease
Termination Date occurs during the Primary Term, such notice must be accompanied
by either a Rejectable Offer or a Rejectable Substitution Offer, as described in
Section 3.3, in which event the provisions of such Section shall be controlling.


3.3           Rejectable Offer and Substitution.


(a)            In the event of a Major Casualty or Major Condemnation during the
Primary Term, Tenant shall deliver to Landlord, no later than thirty (30) days
after such Major Casualty or Major Condemnation, (i) either (A) an irrevocable
rejectable written offer (the "Rejectable Offer") to purchase Landlord's
interest in the affected Project on the Lease Termination Date for a price equal
to the "Stipulated Loss Value" as specified on Schedule F_ attached hereto and
made a part hereof, or (B) so long as no Event of Default shall have occurred
and be continuing, an irrevocable written offer (the "Rejectable Substitution
Offer") to substitute a Substitute Project (as hereinafter defined), for the
affected Project on the Lease Termination Date in accordance with Section 3.4,
and (ii) a certificate from the president, the chief financial officer or the
treasurer of Tenant (herein, a "Responsible Officer") which (A) describes the
event(s) giving rise to the Major Casualty or Major Condemnation, as the case
may be, and (B) states that Tenant has determined that such event has rendered
such Project unsuitable for restoration or for the continued use and occupancy
in Tenant's business, and (iii) if Tenant delivers a Rej ectable Substitution
Offer, the following items (herein, the "Substitution Documents") (A) a
description of the proposed Substitute Project, (B) a current (as hereinafter
defined) appraisal of the Replaced Project (as hereinafter defined), performed
in accordance with the criteria set forth in Section 3.4, (C) a current
appraisal of the proposed Substitute Project performed in accordance with the
criteria set forth in Section 3.4, (D) a current title insurance commitment for
the proposed Substitute Project satisfying the requirements set forth in Section
3.4, (E) a current ALTA survey for the proposed Substitute Project satisfying
the requirements set forth in Section 3.4, (F) a current Phase I Environmental
Report for the proposed Substitute Project satisfying the requirements set forth
in Section 3.4, (G) operating statements for the proposed Substitute Project for
the previous three years (or such shorter period of operation by Tenant or its
Affiliate), and (H) a current engineering report for the proposed Substitute
Project satisfying the requirements of Section 3.4. Within 90 days of the date
Landlord receives the items required to be delivered in (i), (ii) and (iii)
above, as applicable, (X) if Landlord receives a Rejectable Offer, Landlord
shall deliver written notice of its election to either accept or reject Tenant's
Rejectable Offer (with a failure to respond constituting an acceptance of such
Rejectable Offer), and (Y) if Landlord receives a Rejectable Substitution Offer,
Landlord shall deliver written notice of its election to either accept or reject
the Rejectable Substitution Offer (with a failure to respond constituting an
acceptance of such Rejectable Substitution Offer), provided that the
Substitution (as hereinafter defined) satisfies the conditions of Section 3.4
(it being specifically understood that an acceptance of the Rejectable
Substitution Offer shall not constitute satisfaction of any of the conditions
set forth in Section 3.4). Any rejection by Landlord of a Rejectable Offer or
Rejectable Substitution Offer shall comply with and be accomplished in
accordance with the provisions of Section 3.5. In the event of an acceptance or
deemed acceptance of a Rejectable Offer, on the applicable Lease Termination
Date, the applicable Project shall be conveyed to Tenant or its designee in
exchange for payment by Tenant to Landlord of the applicable Stipulated Loss
Value, together with all Basic Rent, Additional Rent and other sums accrued or
due and payable under this Lease with respect to the applicable Project as of
the applicable Lease Termination Date (and, if an Event of Default has occurred
and is continuing at the time of the Rejectable Offer or on the applicable Lease
Termination Date, together with a Make Whole Premium). In the event of an
acceptance or deemed acceptance of a Rejectable Substitution Offer, on the
applicable Lease Termination Date, the Replaced Project shall (upon satisfaction
of the conditions set forth in Section 3.4) be conveyed to Tenant or its
designee in exchange for delivery of the Substitute Project, and upon payment by
Tenant to Landlord of all Basic Rent, Additional Rent and other sums accrued or
due and payable under this Lease with respect to the applicable Project as of
the Lease Termination Date. For purposes of this Section 3.3, an appraisal,
report, survey, environmental report, operating statement, engineering report,
or any other document permitted to be delivered pursuant to this Section 3.3,
shall be "current" if it is dated within ninety (90) days prior to its delivery
to Landlord.


(b)            In the event that a Project becomes Economically Obsolete (as
hereinafter deemed) between May 1, 2008 and April 30, 2009, between October 1,
2014 and November 30, 2014 or between October 1st and November 30th of each
lease year thereafter (collectively, the "Obsolescence Election Periods"),
Tenant shall be allowed, provided that no Event of Default shall have occurred
and be continuing, to deliver to Landlord (but only during such periods, and if
not delivered during the Obsolescence Election Periods, the rights under this
Section shall be deemed to have been waived) (i) either (A) a Rej ectable Offer
to purchase Landlord's interest in the affected Project on the Lease Termination
Date for the Stipulated Loss Value applicable to such Project as specified on
Schedule F, plus an amount equal to the Make Whole Premium relating to such
affected Project, or (B) so long as no Event of Default has occurred and is
continuing, if Tenant so elects, a Rejectable Substitution Offer to substitute a
Substitute Project for the affected Project on the Lease Termination Date in
accordance with Section 3.4, and (ii) a certificate from a Responsible Officer
of Tenant which (A) describes the event(s) giving rise to the Project becoming
Economically Obsolete, (B) states that Tenant has determined that the Project is
Economically Obsolete, and (C) states that Tenant shall not use such Project in
Tenant's business for five (5) years after the closing of the transfer of the
Project (but Tenant may continue to operate the Project other than as a Motel 6
for a period of three (3) years after the closing, during which period Tenant is
attempting to market and dispose of the Project), and (iii) if Tenant delivers a
Rejectable Substitution Offer, the Substitution Documents. Within 90 days of the
date Landlord receives the items referenced in (i), (ii) and (iii) of this
Section 3.3(b), as applicable, (X) if Landlord receives a Rejectable Offer,
Landlord shall deliver written notice of its election to either accept or reject
Tenant's Rejectable Offer (with a failure to respond constituting an acceptance
of such Rejectable Offer), and (Y) if Landlord receives a Rejectable
Substitution Offer, Landlord shall deliver written notice of its election to
either accept or reject Tenant's Rejectable Substitution Offer (with a failure
to respond constituting an acceptance of such Rejectable Substitution Offer),
provided that the Substitution satisfies the conditions of Section 3.4 (it being
specifically understood that an acceptance of the Rejectable Substitution Offer
shall not constitute satisfaction of any of the conditions set forth in Section
3.4). In the event of an acceptance or deemed acceptance of a Rejectable Offer,
on the applicable Lease Termination Date, the applicable Project shall be
conveyed to Tenant or its designee in exchange for payment by Tenant to Landlord
of the applicable Stipulated Loss Value and Make-Whole Premium, together with
all Basic Rent, Additional Rent and other sums accrued or due and payable under
this Lease with respect to the applicable Project as of the Lease Termination
Date. In the event of an acceptance or deemed acceptance of a Rejectable
Substitution Offer, on the applicable Lease Termination Date, the applicable
Project shall (upon satisfaction of the conditions set forth in Section 3.4) be
conveyed to Tenant or its designee in exchange for delivery of the Substitute
Project, and upon payment by Tenant to Landlord of all Basic Rent, Additional
Rent and other sums accrued or due and payable under this Lease with respect to
the applicable Project as of the Lease Termination Date. "Economically Obsolete"
is defined as a Project having become uneconomic, obsolete or surplus, or
because of the occurrence of any of such events, having become impracticable for
Tenant's continued use and occupancy in Tenant's business, as determined in good
faith by Tenant and certified by a Responsible Officer of Tenant in writing to
Landlord, having exercised reasonable business judgment in making its
determination.


(c)            In addition to the Substitution rights set forth above, during
the term of this Lease, Tenant shall be allowed, provided that no Event of
Default shall have occurred and be continuing, to make a Substitution pursuant
to a Rejectable Substitution Offer with respect to a maximum of two (2)
Projects, provided that Tenant complies with the provisions of this Section and
the other provisions of this Lease. In the event that Tenant shall desire to
utilize such right, Tenant shall deliver to Landlord (i) an irrevocable
Rejectable Substitution Offer to substitute a Substitute Project for the
affected Project on the Lease Termination Date in accordance with Section 3.4,
and (ii) the Substitution Documents. Within 90 days of the date Landlord
receives the items referenced in (i) and (ii) of this Section 3.3(c), Landlord
shall deliver written notice of its election to either accept or reject Tenant's
Rejectable Substitution Offer (with a failure to respond constituting an
acceptance of such Rejectable Substitution Offer), provided that the
Substitution satisfies the conditions of Section 3.4 (it being specifically
understood that an acceptance of the Rejectable Substitution Offer shall not
constitute satisfaction of any of the conditions set forth in Section 3.4). In
the event of an acceptance or deemed acceptance of a Rejectable Substitution
Offer, on the applicable Lease Termination Date, the Replaced Project shall
(upon satisfaction of the conditions set forth in Section 3.4) be conveyed to
Tenant or its designee in exchange for delivery of the Substitute Project, and
Tenant shall pay all costs and expenses associated therewith, as outlined herein
with respect to any other Substitution. In the event of a rejection of a Rej
ectable Substitution Offer with respect to a Project pursuant to this Section
3.3(c) which occurs after November 1, 2000, Tenant shall have the right, but not
the obligation, within thirty (30) days of receiving notice of rejection of such
Rejectable Substitution Offer and provided that no Event of Default shall have
occurred and be continuing, to make a Rejectable Offer to purchase Landlord's
interest in the affected Project on the applicable Lease Termination Date for a
price equal to the Stipulated Loss Value as specified on Schedule F, plus an
amount equal to the Make Whole Premium relating to such affected Project. Within
90 days of the date Landlord receives such Rejectable Offer, Landlord shall
deliver written notice of its election to either accept or reject such
Rejectable Offer (with a failure to respond constituting an acceptance of such
Rej ectable Offer). In the event of an acceptance or deemed acceptance of such
Rejectable Offer, on the applicable Lease Termination Date, the applicable
Project shall be conveyed to Tenant or its designee in exchange for payment by
Tenant to Landlord of the applicable Stipulated Loss Value and Make-Whole
Premium, together with all Basic Rent, Additional Rent and other sums accrued or
due and payable under this Lease with respect to the applicable Project as of
the Lease Termination Date. Notwithstanding anything to the contrary provided
herein, if Tenant shall make a Rejectable Offer pursuant to this Section 3.3(c),
such Rejectable Offer shall be deemed to be one of the two Substitutions that
Tenant is permitted to make pursuant to this Section 3.3(c).


(d)             In the event that Landlord receives a Rejectable Substitution
Offer, Landlord shall, within thirty (30) days after receipt of the Substitution
Documents, deliver to Tenant its written approval or disapproval of the matters
contained in the Substitution Documents, which approval shall not be
unreasonably withheld (with a failure to deliver notice constituting
disapproval). An approval of the Substitution Documents shall not constitute an
acceptance of the Rejectable Substitution Offer, and a disapproval of the
Substitution Documents shall not constitute a rejection of the Rejectable
Substitution Offer. An acceptance or rejection of the Rejectable Substitution
Offer shall be accomplished only in accordance with Sections 3.3(a) and 3.3(b)
above. If Landlord approves of the Substitution Documents (it being understood
that such approval shall not constitute satisfaction of the conditions set forth
in Section 3.4, but such approval shall estop Landlord from later objecting to
items previously specifically approved in writing, but not those items arising
subsequent to such approval), the parties shall proceed to Substitution,
provided that Landlord ultimately accepts the Rejectable Substitution Offer and
provided that Tenant ultimately satisfies the conditions of Section 3.4 for
Substitution. If Landlord disapproves of the Substitution Documents (or any
portion thereof), Tenant shall have thirty (30) days to cure any matter to which
Landlord has objected. If Landlord has not approved of such matter in writing
within such thirty (30) days, Tenant shall not be allowed to make the
Substitution, and Tenant shall be deemed to have made a Rej ectable Offer with
respect to the applicable Project, which Rej ectable Offer Landlord shall either
accept or reject within 90 days from the date of the initial Rejectable
Substitution Offer (with a failure to respond constituting an acceptance of such
Rejectable Offer), and with the closing for such Rej ectable Offer to occur on
the date initially set forth the Lease Termination Date. Notwithstanding the
foregoing, if Landlord does not approve of a matter relating to a Rejectable
Substitution Offer made pursuant to Section 3.3(c), a Rejectable Offer shall be
made with respect to the applicable Project solely at Tenant's election as
provided in Section 3.3(c).


(e)            Tenant agrees that so long as any portion of the note secured by
the Indenture is outstanding, Tenant shall deliver to Lender, concurrently with
the delivery thereof to Landlord, a copy of any Rejectable Offer or Rejectable
Substitution Offer, together with all items required to be delivered in
connection therewith and together with copies of all items required to be
delivered pursuant to Sections 3.3 and 3.4.


3.4           Substitution.


(a)             In the event that Tenant has made (and Landlord has accepted or
is deemed to have accepted) a Rejectable Substitution Offer, as outlined in
Section 3.3, Tenant shall replace, on the Lease Termination Date (a
"Substitution"), the affected Project (the "Replaced Project") with a property
(the "Substitute Project") having a Fair Market Value (as hereinafter defined),
at least equal to that of the Replaced Project (and in no event less than the
Stipulated Loss Value of the Replaced Project as of the Lease Termination Date)
upon satisfaction of the conditions set forth in this Section 3.4, and upon
delivery to Landlord, if applicable, (with a copy to any assignee of this Lease,
including Lender) of a certificate from a Responsible Officer of Tenant setting
forth the determination of Tenant as outlined in Section 3.3. In the case of a
Substitution as a result of a Major Casualty or Major Condemnation, the Fair
Market Value of the Replaced Project shall be determined as of the date which is
immediately prior to such Major Condemnation or Major Casualty (including, if
construction is anticipated or being accomplished at such time with respect to a
Project, the appraised value of the completed Project assuming that Completion
of the Project has occurred). In the case of a Substitution as a result of a
Project becoming Economically Obsolete, the Fair Market Value of the Replaced
Project shall be equal to the appraised value as of the date hereof (including,
if construction is anticipated or being accomplished at such time with respect
to a Project, the appraised value of the completed Project assuming that
Completion of the Project has occurred). In the case of a Substitution pursuant
to Section 3.3(c), the Fair Market Value of the Replaced Project shall be
determined as of the date of Substitution. Fee simple title to the Substitute
Project must be conveyed to Landlord (or, if directed by Landlord, an estate for
years, together with a remainder interest to any applicable remainderman) and
Landlord will not accept a ground lease. At the time of substitution, a
Substitute Project must be an operating Project which Tenant intends to continue
to operate as a motel, and must satisfy the other conditions set forth in this
Section 3.4.


(b)            Notwithstanding any contrary provision hereof (except as provided
below with respect to Rejectable Substitution Offers made under Section 3.3(c)),
in the event that Tenant has made (and Landlord has previously approved the
Substitution Documents and has accepted or is deemed to have accepted) a
Rejectable Substitution Offer, but Tenant fails to meet the conditions of
Substitution set forth in Section 3.4(d) on or before the applicable Lease
Termination Date, Tenant shall not be allowed to make such Substitution. In such
event, this Lease shall continue in full force and effect, Tenant shall be
deemed to have made a Rejectable Offer on the initially-scheduled Lease
Termination Date, and Landlord shall either accept or reject such deemed
Rejectable Offer no later than sixty (60) days after the initially-scheduled
Lease Termination Date. A failure by Landlord to either accept or reject such
deemed Rejectable Offer shall be deemed acceptance. The Lease Termination Date
in such event shall be the first Payment Date occurring not less than thirty
(30) days after acceptance or rejection of such deemed Rejectable Offer. In the
event that Tenant has made (and Landlord has previously approved the
Substitution Documents) a Rejectable Substitution Offer pursuant to the
provisions of Section 3.3(c), but Tenant fails to meet the conditions of
Substitution set forth in Section 3.4(d) on or before the applicable Lease
Termination Date, Tenant shall not be allowed to make such Substitution. In such
event, this Lease shall continue in full force and effect with respect to the
applicable Project.


 (c)            The term "Fair Market Value" shall mean the value of a fee
simple interest in the applicable Replaced Project or Substitute Project,
unencumbered by this Lease and any Indenture (and in the condition required to
be maintained pursuant to this Lease) and determined at the time in question. If
Landlord is in agreement with the appraisals delivered by Tenant as a part of
the Substitution Documents, such appraisals shall be utilized to determine Fair
Market Value. If Landlord gives Tenant written notice of its disapproval of an
appraisal delivered by Tenant (to be delivered by Landlord within the thirty
(30) day period referred to in the second line of Section 3.3(d) above), Fair
Market Value shall be determined in accordance with the following procedure:


(i)           Within thirty (30) days after the delivery of notice by Landlord
invoking the provisions of this Section, Landlord shall submit to Tenant an
appraisal of the Replaced Project and/or the Substitute Project, as applicable,
prepared by an appraiser who is both a member of the American Institute of
Appraisers and actively engaged in the appraisal of real property in the area
where such property is located; in addition, Landlord's appraiser and Tenant's
appraiser referred to in Section 3.3(a) shall jointly, within fifteen (15) days
after delivery of notice by Landlord invoking the provisions of this Section,
choose a third appraiser who is a member of the American Institute of Appraisers
who shall, within fifteen (15) days after appointment, choose one of the two
appraised values as the Fair Market Value. The Fair Market Value of the Replaced
Project and/or the Substitute Project, as determined by the foregoing
arbitration procedure, shall be binding upon both Tenant and Landlord. The fees
and expenses of the appraisers shall be borne by Tenant.


(ii)           The appraisers shall not, in making their appraisal of the
Replaced Project and the Substitute Project, attribute any value to any of
Tenant's Personal Property.


(d)            In the event that Tenant shall make a Rejectable Substitution
Offer in compliance with the provisions of Sections 3.3 and 3.4, and Landlord
shall have accepted such Rejectable Substitution Offer, Tenant shall be allowed
to make such Substitution, provided that all of the following conditions
precedent are satisfied in the reasonable judgment of Landlord and, as required
by the Indenture, Lender:


(i)          there shall be no Event of Default at the time of the Rejectable
Substitution Offer or on the applicable Lease Termination Date;


(ii)          so long as any portion of the loan secured by the Indenture (the
"Loan") is outstanding, Landlord shall request promptly and as soon thereafter
as is reasonably practicably obtain and deliver to Lender (at Tenant's expense)
a written confirmation from each of Duff & Phelps Credit Rating Co., Standard &
Poor's Rating Group, Fitch IBC A, Inc. and Moody's Investors Service Inc. or any
successor thereto, or any other nationally recognized credit rating agency(ies)
which is rating securities issued in connection with any securitization which
includes the Loan (the "Rating Agencies") that such Substitution will not result
in a withdrawal, downgrade or qualification of the then current rating of any
such securities which are in effect immediately prior to the Substitution;


(iii)           so long as any portion of the Loan is outstanding, Lender and
the Rating Agencies shall have received an opinion of counsel which, as required
by the Indenture, is acceptable to the Rating Agencies, stating that any
securitization vehicle formed in connection with a securitization which includes
the Loan which has elected to be treated as a "real estate mortgage investment
conduit" within the meaning of Section 860D of the Internal Revenue Code, as
amended, ("REMIC") will not fail to maintain such REMIC status as a result of
such Substitution and that the Substitution does not constitute a "significant
modification" of the Loan under Section 1001 of the Internal Revenue Code, as
amended, or otherwise cause a tax to be imposed on a "prohibited transaction" by
any securitization vehicle electing to be treated as a REMIC;


(iv)           so long as any portion of the Loan is outstanding, Landlord and
Lender shall have received an opinion of counsel delivered by Tenant stating
that the certificates, opinions and other instruments which have been or are
therewith delivered to and deposited with Landlord and Lender or either thereof
by Tenant and by any Guarantor conform to the requirements of this Lease;


(v)           Tenant shall have delivered to Landlord and Lender an appraisal of
the Substitute Project dated no more than ninety (90) days prior to the
Substitution by an appraiser which, as required by the Indenture, is acceptable
to the Rating Agencies, indicating a Fair Market Value of the Substitute Project
that is equal to or greater than the Fair Market Value of the Replaced Project
determined in accordance with Section 3.4(a) of this Lease and using
substantially the same methodology as used in the appraisal delivered to Lender
in connection with the origination of the Loan;


(vi)           Tenant shall have delivered to Landlord and Lender a current
as-built survey for the Substitute Project satisfying the requirements set forth
in Schedule H certified to the title insurance company, to Landlord, and to
Lender and its successors and assigns, prepared by a professional land surveyor
licensed in the state in which the Substitute Project is located which, as
required by the Indenture, is acceptable to the Rating Agencies and which, as
required by the Indenture, would be reasonably satisfactory to a prudent lending
institution making a loan similar to the Loan. Such survey shall reflect the
same legal description which is included in the title insurance policy relating
to such Substitute Project and shall include, among other things, a metes and
bounds description of the real property comprising part of such Substitute
Project. The surveyor's seal shall be affixed to such survey, such survey shall
show no encroachments or violations of any setback requirements and shall
certify that the surveyed property is not located in a "one-hundred-year flood
hazard area" (or, if the surveyed property is located in a "one-hundred-year
flood hazard area", flood insurance in an amount equal to the full Replacement
Cost of the Substitute Project or the maximum amount available through National
Flood Program or any successor program, whichever is less, shall be provided if
flood insurance is available under the National Flood Insurance Act;


(vii)           Tenant shall have delivered to Landlord and Lender a Phase I
environmental report and, if recommended under the Phase I environmental report,
a Phase II environmental report, which report must indicate that the Substitute
Project contains no Hazardous Substances, and is in compliance with all
applicable Environmental Laws and this Lease, and, as required by the Indenture,
which is acceptable to the Rating Agencies and which would be reasonably
satisfactory to a prudent lending institution making a loan similar to the Loan;


(viii)           Tenant shall have delivered a policy of owner's title insurance
from a title insurer reasonably satisfactory to Landlord containing coverages
and title exceptions similar to those contained in the policy for the Replaced
Project (it being specifically understood that the title exceptions may only
include casements which do not interfere with any buildings, and in no event
shall the title exceptions include any use or other restrictions unless the same
have been approved by Landlord and, as required by the Indenture, Lender, in
their sole discretion), and a policy of lender's title insurance satisfying the
requirements of the Lender as set forth in the Indenture;


(ix)           Tenant shall have delivered to Landlord and Lender valid
certificates of insurance and copies of related insurance policies indicating
that the insurance requirements set forth in this Lease have been satisfied with
respect to the Substitute Project and evidencing the payment of all premiums
payable with respect thereto for the existing policy period;


(x)           Tenant shall have caused to be delivered to Landlord and Lender
annual operating and occupancy statements for the Substitute Project for the
three (3) most recently completed fiscal years and a current operating statement
for the Substitute Project, each certified to Landlord, to Lender and their
respective successors and assigns by Tenant as being true and correct and a
certificate from Tenant certifying that there has been no material adverse
change in the financial condition of the Substitute Project since the date of
such operating statements;


(xi)            Tenant shall have delivered to Landlord and Lender a physical
conditions inspection report with respect to the Substitute Project which is
reasonably acceptable to Landlord and, as required by the Indenture, which is
acceptable to the Rating Agencies and which would be reasonably satisfactory to
a prudent lending institution making a loan similar to the Loan, and stating
that the Substitute Project and its use comply in all material respects with all
applicable Legal Requirements (including, without limitation, zoning,
subdivision and building laws) and that the Substitute Project is in good
condition and repair and free of damage and waste. If compliance with any Legal
Requirements is not addressed by such report, compliance shall be confirmed by
delivery to Landlord and Lender of a certificate of an architect licensed in the
state in which the Substitute Project is located, a letter from the municipality
in which such Substitute Project is located, a certificate of a surveyor that is
licensed in the state in which the Substitute Project is located (with respect
to zoning and subdivision laws), an ALTA 3.1 zoning endorsement to the title
insurance policies delivered pursuant to clause (viii) above (with respect to
zoning laws) or a subdivision endorsement to the title policies delivered
pursuant to clause (viii) above (with respect to subdivision laws). If such
physical condition report indicates that there are any items of deferred
maintenance in excess of $25,000, Tenant shall have deposited into escrow with
Lender, as required by the Indenture as long as any portion of the Loan is
outstanding and otherwise with Landlord, an amount equal to the deferred
maintenance in excess of such $25,000, together with an agreement to complete
such deferred maintenance within six months thereafter, subject to Force Majeure
(as hereinafter defined); provided, however, Tenant shall not be required to
escrow the deferred maintenance in excess of $25,000 as long as no Event of
Default shall have occurred and Guarantor is rated an Investment Grade Rating.


(xii)           Landlord shall have received, and Lender shall have received a
copy of, a deed conveying a fee estate in and to the Substitute Project to
Landlord, or, if Tenant is so directed by Landlord, an estate for years in the
land portion of the Substitute Project and fee title to the improvements located
thereon to Landlord and a remainder interest in the land portion of the
Substitute Project to a remainderman, and a letter from Landlord countersigned
by a title insurance company acknowledging receipt of such deed or deeds, as
applicable, and agreeing to record the same in the real estate records for the
county in which the Substitute Project is located, such deed or deeds containing
the same types of warranty as in the deed or deeds Landlord received for the
Replaced Project taking into account differing nomenclature in different states;


(xiii)           Tenant shall have delivered to Landlord and Lender an amendment
to this Lease (as of the date of the Substitution) subjecting the Substitute
Project to this Lease and removing the Replaced Project from this Lease,
together with a recordable memorandum of this Lease in form reasonably
acceptable to Landlord, and a consent of Tenant acknowledging that this Lease,
as so amended, has been assigned to Lender in the same form as the consent of
Tenant to the assignment to Landlord of the Lease with respect to the Replaced
Project;


(xiv) T                      enant shall have delivered to Landlord and Lender
an amendment or supplement (as of the date of Substitution) to the Guarantor's
guaranty of this Lease, and to the Residual Value Policy (as defined in the
Indenture), executed by the appropriate Guarantor and the Residual Value Insurer
(as defined in the Indenture), and confirming that each such guaranty and the
Residual Value Policy, as amended or supplemented, remains in full force and
effect, and in the case of the Residual Value Policy, subjecting the Substitute
Project thereto and removing the Replaced Project therefrom;


(xv)           Tenant shall have delivered to Landlord and Lender an amendment
to the Tripartite Agreement, if any, among Tenant, Landlord and the owner of the
remainder interest in the Premises (as of the date of the Substitution)
subjecting the Substitute Project to such Tripartite Agreement and removing the
Replaced Project therefrom;


(xvi)           Tenant shall have delivered to Landlord, Lender and the Rating
Agencies a certification by Tenant relating to the Substitute Project containing
representations and warranties as similar as possible to those made by Motel 6
Operating L.P. to Landlord in that certain Purchase and Sale Agreement dated of
even date herewith, by and between Landlord, as purchaser, and Motel 6 Operating
L.P., as seller, relating to the Replaced Project and containing representations
and warranties with respect to documents delivered by Tenant in connection with
the Substitution which are as similar as possible to those made by Tenant to
Landlord and Lender in Tenant's Certificate, as defined in and delivered
pursuant to that certain Loan Agreement of even date herewith, between Landlord
and Lender (the "Loan Agreement");


(xvii)           Tenant shall have delivered, and shall have caused each
Guarantor to deliver, to Landlord, Lender and the Rating Agencies, a certificate
which (1) confirms that no Event of Default exists at the time of the Rejectable
Substitution Offer or on the applicable Lease Termination Date, (2) states that
all conditions precedent relating to such Substitution set forth in this Lease
and, as required by the Indenture, set forth in the Indenture, have been
complied with, (3) states that the representations and warranties contained in
the closing certificate delivered by it pursuant to the Loan Agreement and in
any Operative Documents (as defined in the Indenture and as amended in
connection to the Substitution) to which it is a party are true and correct in
all material respects on and as of the Lease Termination Date on which the
Substitution is concluded, with respect to itself, the Operative Documents to
which it is a party (including any amendment or supplement thereto in connection
with such Substitution) and the Substitute Project, and (4) contains such other
representations and warranties as Landlord or, as required by the Indenture,
Lender or the Rating Agencies, may require, provided that such other
representations and warranties are generally consistent with the representations
and warranties given in connection with the execution and delivery of the Lease.
If any such certificate cannot be given because it would be inaccurate, such
certificate shall disclose the inaccuracy of such representation and warranty
and such certificate shall be acceptable if the disclosure therein would be
reasonably satisfactory to a prudent lending institution making a loan similar
to the Loan. As required by the Indenture, any such certificate shall be in form
and substance satisfactory to the Rating Agencies;


(xviii)                      Tenant shall have delivered to Landlord and Lender
(1) updates certified by Tenant of all organization documentation related to
such entity and/or the formation, structure, existence, good standing and/or
qualification to do business of such entity similar to that delivered to Lender
in connection with the origination of the Loan; (2) good standing certificates,
or certificates of qualification to do business in the jurisdiction in which the
Substitute Project is located (if required in such jurisdiction) and (3)
evidence of the authority of such entity to undertake the Substitution and any
actions taken in connection with such substitution;


(xix)           Tenant shall have delivered, and shall have caused each
Guarantor to deliver, to Landlord, Lender and the Rating Agencies (1) an opinion
or opinions of counsel admitted to practice under the laws of the state in which
the Substitute Project is located, which counsel and which forms of opinion are
acceptable to Landlord and, as required by the Indenture, to the Rating Agencies
and, as required by the Indenture, which would be reasonably satisfactory to a
prudent lending institution making a loan similar to the Loan, stating that (A)
the Operative Documents entered into by Tenant or by such Guarantor delivered
pursuant to this Lease and the Indenture with respect to the Substitute Project
are legal, valid, binding and enforceable in accordance with their terms,
subject to the laws applicable to creditors' rights and equitable principles,
and (B) that Tenant and each Guarantor is qualified to do business in good
standing under the laws of the j uris diction where the Substitute Project is
located or that such entity is not required by applicable law to qualify to do
business in such jurisdiction, (2) an opinion of the respective counsel for
Tenant and each Guarantor acceptable to Landlord and, as required by the
Indenture, to the Rating Agencies and, as required by the Indenture, which would
be reasonably satisfactory to a prudent lending institution making a loan
similar to the Loan stating that the Operative Documents entered into by Tenant
or by such Guarantor with respect to the Substitute Project were duly
authorized, executed and delivered by such entity and that the execution and
delivery of such Operative Documents and the performance by such entity of its
respective obligations thereunder will not cause a breach of, or a default
under, any agreement document or instrument to which it is a party or to which
it or its properties are bound; and (3) as required by the Indenture, an opinion
or counsel acceptable to the Rating Agencies stating that the Substitution and
the related transactions do not constitute a fraudulent conveyance under
applicable bankruptcy and insolvency laws;


(xx)           Tenant shall have delivered to Landlord and Lender such
additional documents, similar to those required in connection with the execution
and delivery of this Lease and the Indenture, as Landlord or, as required by the
Indenture, Lender may reasonably request or, as required by the Indenture, in
such form as required by the Rating Agencies, to enable them to determine
compliance with the terms of this Lease and the Indenture;


(xxi)           As required by the Indenture, Tenant shall have caused Lender to
receive such other and further approvals, opinions, documents and information in
connection with the Substitution as the Rating Agencies may have requested;


(xxii)           All reasonable expenses of Lender and, on an after-tax basis,
all reasonable expenses of Landlord shall be paid in connection with the
Substitution, including, without limitation, title charges, transfer tax
charges, recording charges, filing fees, taxes, mortgage and intangible taxes,
documentary stamp taxes and other related expenses, reasonable legal fees and
expenses, appraisal fees, survey costs, income taxes, if any, as a result of the
Substitution, costs for Phase I (and, if necessary, Phase II) environmental
audits, and all other costs necessary to provide documentation to Landlord and
Lender meeting the requirements of Sections 3.3 and 3.4 of this Lease with
respect to Substitution and at least equal to the documentation received by
Landlord and Lender upon acquisition of the original Premises and the financing
thereof and as the Rating Agencies may require. Tenant shall have paid all
costs, expenses and fees, if any, of the Rating Agencies incurred in connection
with the Substitution.


(xxiii)                      There shall have delivered to Landlord and Lender
the following with respect to the Residual Value Insurer and the Residual Value
Policy: (1) a certificate of the Residual Value Insurer stating that the
representations and warranties contained in the closing certificate delivered by
it pursuant to the Loan Agreement are true an correct in all material respects
on and as of the date on which the Substitution is concluded with respect to
itself and any amendment or supplement to the Residual Value Policy in
connection with such Substitution and containing such other representations and
warranties as lender or the Rating Agencies may require, (2) an incumbency
certificate with respect to the Residual Value Insurer substantially in the form
delivered in connection with the issuance of the Residual Value Policy, and (3)
an opinion of counsel of Residual Value Insurer acceptable to the Rating
Agencies stating that the amendment or supplement to the Residual Policy
delivered by Residual Value Insurer with respect to the Substitute Project is
duly authorized, executed and delivered by the Residual Value Insurer and is
legal, valid, binding and enforceable in accordance with its terms, and that the
execution and delivery thereof and performance by the Residual Value Insurer of
its obligations under the Residual Value Policy in connection therewith will not
cause a breach of, or default under any agreement, document or instrument to
which the Residual Value Insurer is a party or by which it or its properties or
bound and covering such other matters as may be required by the Rating Agencies.


(e)           Upon satisfaction of the conditions for Substitution set forth
above, Landlord shall, on the applicable Lease Termination Date, convey title to
the Replaced Project to Tenant subject only to the Permitted Exceptions (which
shall not include any mortgage created by Landlord) and any other liens,
charges, restrictions or encumbrances created by Tenant or any of its creditors,
employees, contractors, agents or created by Landlord pursuant to the express
terms hereof or with Tenant's consent, in exchange for the Substitute Project,
which shall be transferred to Landlord subject only to the encumbrances listed
in the title insurance policy referred to in Section 3.4(d) above.


(f)            If a Substitute Project is substituted for a Replaced Project,
the following modifications shall be made to the Schedules: (i) the legal
description for the Substitute Project shall be substituted for the legal
description of the Replaced Project on Schedule A; (ii) the Permitted Exceptions
for the Substitute Project shall be substituted for the Permitted Exceptions of
the Replaced Project on Schedule B; (iii) Schedule C shall not be revised; (iv)
Schedule D shall not be revised; and (E) the Substitute Project shall be
substituted for the Replaced Project in Schedule F, but the numbers in Schedule
F shall not be revised.


(g)           Upon a Substitution, the lien of any Indenture shall be released
from the Replaced Project and recorded as a lien against the Substitute Project.
In the event of such a Substitution, on the applicable Lease Termination Date,
the Net Proceeds, if any, payable in connection with the Major Casualty or Major
Condemnation (or the right to receive the same when made if payment therefor has
not yet been made) shall, notwithstanding anything to the contrary contained in
Section 3.2, be assigned and/or turned over to the Tenant on the closing of the
title for the Substitute Project, provided that all amounts payable to Landlord
in connection with such a Substitution have been paid.


3.5           Rejection of Rejectable Offer or Rejectable Substitution Offer.


(a)           If the Landlord rejects a Rejectable Offer with respect to a
particular Project by a written notice given to the Tenant within the time
period set forth in Section 3.3, then this Lease shall terminate on the Lease
Termination Date with respect to that Project (and the Basic Rent shall be
reduced as set forth in Section 3.1(c)) and any Net Proceeds (other than those
specifically relating to the Tenant's Personal Property), if any, payable in
connection with a Major Casualty or Major Condemnation (or the right to receive
the same when made if payment therefor has not yet been made) shall be assigned
or paid and belong to the Landlord, and, in addition, the Tenant shall pay to
the Landlord an amount equal to any deductible or self insurance amount in
effect under the policy or policies insuring the risk relating to such Major
Casualty or Maj or Condemnation, all Basic Rent accrued as of such Lease
Termination Date and all other amounts then accrued or due and payable by the
Tenant under this Lease with respect to the applicable Project. During such time
as an Indenture encumbers a particular Project, no rejection of a Rejectable
Offer with respect to that Project shall be effective unless countersigned by
the Lender.


(b)           If the Landlord rejects a Rejectable Substitution Offer with
respect to a particular Project by a written notice given to the Tenant within
the time period set forth in Section 3.3, then this Lease shall terminate on the
Lease Termination Date with respect to that Project (and the Basic Rent shall be
reduced as set forth in Section 3.1(c)) and, in addition, the Tenant shall pay
to the Landlord all Basic Rent accrued as of such Lease Termination Date and all
other amounts then accrued or due and payable by the Tenant under this Lease
with respect to the applicable Project. During such time as an Indenture
encumbers a particular Project, no rejection of a Rejectable Substitution Offer
with respect to that Project shall be effective unless countersigned by the
Lender. It is specifically understood that a failure to meet the conditions for
Substitution set forth in Section 3.4 is not a rejection of a Rejectable
Substitution Offer, but such failure shall be handled in accordance with the
provisions of Section 3.4(b).


3.6           Less than Major Condemnation or Casualty.


(a)            If, after a Condemnation or Casualty, Tenant is not permitted to
give or, if permitted, does not give notice of its intention to terminate this
Lease with respect to a particular Project as provided in Section 3.2 (and is
not required to give such notice pursuant to Section 3.2), then this Lease shall
continue in full force and effect and Tenant shall, at its expense, promptly
rebuild, replace or repair the Premises in conformity with the requirements of
Sections 2.5 and 3.8 so as to restore the applicable Proj ect (in the case of
Condemnation, as nearly as practicable) to the condition and fair market value
thereof immediately prior to such occurrence (or if the Project was under
renovation at such time, to the condition and fair market value thereof at the
time of completion of renovation). Prior to any such rebuilding, replacement or
repair, Tenant shall deliver its reasonable estimate of the cost thereof, which
shall be subject to the approval of Landlord, which approval shall not be
unreasonably withheld (the cost approved by Landlord is referred to as the
"Restoration Cost").


(b) If the repair constitutes a Material Alteration, the Restoration Cost must
be confirmed by an architect reasonably acceptable to Landlord (an "Architect"),
and if the Restoration Cost is more than the amount of Net Proceeds, the Tenant
shall (unless (x) no Event of Default shall have occurred and be continuing, (y)
at such time, and thereafter until completion of such Material Alterations,
Tenant or a Guarantor has a solicited long term unsecured debt rating of (i) BBB
or better by Standard & Poors Rating Group, or any successor thereto, (ii) Baa2
or better by Moody's Investors Service Inc., or any successor thereto (if Tenant
or a Guarantor then has a solicited long term unsecured debt rating by Moody's
Investors Service Inc., or any successor thereto), (iii) BBB or better by Fitch
IBCA, Inc., or any successor thereto (if Tenant or a Guarantor then has a
solicited long term unsecured debt rating by Fitch IBCA, Inc., or any successor
thereto), and (iv) BBB or better by Duff & Phelps Credit Rating Co., or any
successor thereto (if Tenant or a Guarantor then has a solicited long term
unsecured debt rating by Duff & Phelps Credit Rating Co., or any successor
thereto), herein, an "Investment Grade Rating"), and (z) the Restoration Cost
does not exceed the Net Proceeds by more than $1,500,000 (as adjusted for
changes in the consumer price index)) deliver or cause to be delivered to
Landlord or, if required by the Indenture, Lender (i) cash collateral in an
amount equal to such excess, or (ii) an unconditional, irrevocable, clean sight
draft letter of credit, in form and substance, and issued by a bank, acceptable
to Landlord and, if required by the Indenture, Lender, in their respective
reasonable discretion, in the amount of such excess, or (iii) a bond in form and
from an institution reasonably acceptable to Landlord and, if required by the
Indenture, Lender, in the amount of such excess; or (iv) evidence acceptable to
Landlord and, if required by the Indenture, Lender, that the excess has been
expended in performing the restoration work prior to any funds being drawn from
the Net Proceeds.


(c)           Tahe Restoration Cost shall be paid first out of Tenant's own
funds to the extent that the Restoration Cost exceeds the Net Proceeds payable
in connection with such occurrence, after which expenditure Tenant shall be
entitled to receive the Net Proceeds, but only against certificates of Tenant
(and lien releases and other items generally and reasonably required in
connection with disbursement of construction loan or insurance proceeds)
delivered to Landlord from time to time as such work or rebuilding, replacement
and repair progresses, each such certificate describing the work for which
Tenant is requesting payment and the cost incurred by Tenant in connection
therewith and stating that Tenant has not theretofore received payment for such
work. To the extent that the Indenture requires that Tenant deliver its portion
of the Restoration Costs to Lender (or other security acceptable to Lender),
Landlord hereby instructs Tenant to deliver the same to Lender. In addition, in
such event the Restoration Cost shall be disbursed in accordance with the
procedure set forth in Section 3.6(e) below. If the Net Proceeds relate to a
Casualty, any Net Proceeds remaining after final payment has been made for such
work and after Tenant has been reimbursed for any portions it contributed to the
Restoration Cost shall be retained by Tenant. If the Net Proceeds relate to a
Condemnation and the Net Proceeds remaining after final payment for the work are
less than $100,000, any such Net Proceeds remaining after final payment has been
made for such work and after Tenant has been reimbursed for any portions it
contributed to the Restoration Cost shall be retained by Tenant and no
adjustment shall be made in the Basic Rent. If the Net Proceeds relate to a
Condemnation and the Net Proceeds remaining after final payment for the work and
reimbursement of funds contributed by Tenant to such Restorations Cost are
$100,000 or more, Net Proceeds in the amount of $100,000 shall be retained by
Tenant and any excess shall be retained by Landlord. In the event of any
temporary Condemnation, this Lease shall remain in full force and effect and so
long as no Event of Default shall have occurred and be continuing the Net
Proceeds allocable to such temporary Condemnation shall be paid to Tenant,
unless such Net Proceeds from temporary Condemnation are in excess of $500,000,
in which event the amount of such Net Proceeds in excess of $500,000 from
temporary Condemnation shall be delivered to Landlord or, if required by the
Indenture, Lender, to be applied towards the payment of Basic Rent as the same
becomes due (with any balance delivered to Tenant, except that such portion of
the Net Proceeds allocable to the period after the expiration or termination of
the term of this Lease shall be paid to Landlord). If the cost of any
rebuilding, replacement or repair required to be made by Tenant pursuant to this
Section 3.6 shall exceed the amount of such Net Proceeds, the deficiency shall
be paid by Tenant. Tenant shall not be entitled to disbursements of the Net
Proceeds if an Event of Default has occurred and is continuing.


 (d)           The Basic Rent and the Additional Rent payable under the
provisions of this Lease shall not be affected, altered or reduced by any
Casualty or Condemnation (except as specifically set forth in Section 3.1 with
respect to a termination of the Lease upon payment of the amounts required
therein). Tenant's obligation to continue to pay Basic Rent and Additional Rent
shall continue notwithstanding any such Condemnation or Casualty.


(e) If the Restoration Costs are required to be held by Landlord or Lender
pursuant to this Lease, then, as long as the Indenture is outstanding, Landlord
hereby directs that such Net Proceeds shall be held by Lender and shall be paid
out from time to time to Tenant as the work progresses (less any cost to Lender
or Landlord of recovering and paying out such proceeds, including, without
limitation, reasonable attorneys', trustees' or escrow fees relating thereto and
costs allocable to inspecting the work and the plans and specifications
therefor), subject to each of the following conditions:


(i)           Each request for payment shall be made on not less than ten (10)
Business Days' prior notice to Landlord and Lender, and shall be accompanied by
an officer's certificate (or if such work is being performed under the
supervision of an Architect, by a certificate of such Architect), stating (A) in
the case of an officer's certificate only, that no Event of Default exists
hereunder, (B) that, based upon an inspection of the applicable Project, all of
the work completed has been done in substantial compliance with the approved
plans and specifications, if required, (C) that the sum requested is validly
required to reimburse Tenant for payments by Tenant, or is validly due to the
contractor, subcontractors, materialmen, laborers, engineers, architects or
other persons rendering services or materials for the work (giving a brief
description of such services and materials), and that when added to all sums
previously paid out by Landlord or Lender, as the case may be, does not exceed
the value of the work done to the date of such certificate, (D) if the sum
requested is to cover payment relating to repair and restoration of personal
property required or relating to the applicable Project, that title to the
personal property items covered by the request for payment is vested in Landlord
or Tenant, as applicable, and (E) the remaining cost to complete such work and
that the remaining amount held by Landlord or Lender, as the case may be,
(together with any amounts contemporaneously deposited by Tenant with Landlord
or Lender in connection therewith) shall be sufficient to cover such cost of
completion; provided, however, that if such certificate is given by an
Architect, such Architect shall certify as to clause (B) above, and Tenant shall
certify as to the remaining clauses above, and provided, further, that neither
Landlord nor Lender shall be obligated to disburse such funds if it determines,
in its reasonable discretion, that Tenant shall not be in compliance with this
Section 3.6(e)(i). Additionally, each request for payment shall contain a
statement signed by Tenant approving both the work done to date and the work
covered by the request for payment in question.


(ii)           Each request for payment shall be accompanied by waivers of lien
reasonably satisfactory to Landlord and Lender covering that part of the work
for which payment or reimbursement has been made as of the date shown on the
current request and, if required by Landlord or Lender, a search prepared by a
title company or licensed abstractor, or by other evidence satisfactory to
Landlord and Lender that there has not been filed with respect to the applicable
Project any mechanics, or other lien or instrument for the retention of title
relating to any part of the work not discharged of record and such other
contractors' affidavits, plots of survey and evidence of cost, payment and
performance as Landlord or Lender may reasonably request and approve.
Additionally, as to any personal property covered by the request for payment,
Landlord and Lender shall be furnished with evidence of payment therefor and
such further evidence satisfactory to assure Lender of its valid first lien on
and security interest in the personal property.


(iii)           Landlord and Lender, and their respective architects or duly
authorized construction representatives, shall have the right to inspect the
work at all reasonable times upon reasonable prior notice and may condition any
disbursement of Net Proceeds upon the satisfactory completion, as determined in
the reasonable discretion of Landlord and Lender, of any portion of the work for
which payment or reimbursement is being requested. Neither the approval by
Lender or Landlord of any required plans and specifications for the work nor the
inspection by Lender or Landlord of the work shall make Lender or Landlord
responsible for the preparation of such plans and specifications or the
compliance of such plans and specifications, or of the work, with any applicable
Legal Requirement, covenant or agreement.


(iv)           Net Proceeds shall not be disbursed more frequently than once
every thirty (30) days. No disbursement made prior to final completion of any
item of work shall cause the aggregate amount disbursed with respect to such
item of work to exceed 90% of the value of the portion of such item of work
which has been completed if, at the time of such disbursement, (x) an Event of
Default has occurred and is continuing, or (y) neither Tenant nor Guarantor has
an Investment Grade Rating.


        (v)           So long as an Event of Default shall have occurred and be
continuing, Landlord (or Lender, if allowed by the Indenture), may apply any Net
Proceeds held by it to continue the restoration and repair of the applicable
Project or such Net Proceeds may be applied to pay or prepay, in whole or in
part, any indebtedness secured by the Indenture.


Net Proceeds held by Landlord or Lender in accordance with this Section shall be
held in an interest bearing account if (A) such an account is available at the
institution at which Landlord or Lender, as the case may be, holds such Net
Proceeds, and (B) Landlord or Lender, as the case may be, determines, in its
reasonable j udgment, that holding the Net Proceeds in such an account is
practical under the then existing circumstances. Any interest earned on the Net
Proceeds shall be a part of the Net Proceeds, and shall be disbursed in
accordance with this Lease.


(f)            Notwithstanding any other provision of this Section, if either
Tenant or a Guarantor is then currently maintaining an Investment Grade Rating
and in Tenant's reasonable judgmentthe cost of the Work (as hereinafter defined)
is less than $500,000 with respect to any one casualty or partial condemnation
(and the cost of all outstanding Work for all Projects is less than $1,000,000),
such Work can be completed in less than one hundred twenty (120) days (subject
to Force Majeure) and no Event of Default has occurred and is continuing and if
allowed pursuant to the provisions of the Indenture, then Landlord, upon request
by Tenant, shall permit Tenant to apply for and receive the Net Proceeds
directly from the insurer or payor thereof (and Landlord shall advise such
insurer or payor and Lender to pay over such Net Proceeds directly to Tenant),
provided that Tenant shall promptly and diligently commence and complete such
Work in a good and workmanlike manner.


(g)           If an Event of Default shall have occurred and be continuing or if
Tenant (i) shall fail to submit to Landlord for approval plans and
specifications (if required pursuant to Section 3.6(b) hereof) for the Work
(approved by the Architect and by all governmental authorities whose approval is
required), (ii) after any such plans and specifications are approved by all such
governmental authorities, the Architect, Landlord and Lender, shall fail to
commence promptly such Work, (iii) after Lender or Landlord has released the Net
Proceeds to the extent provided for hereunder, shall fail to diligently
prosecute such Work to completion, or (iv) materially fail in any other respect
to comply with the Work obligations under this Section 3.6, then in addition to
all other rights available hereunder, at law or in equity, Landlord or Lender,
or any receiver of the applicable Project or any portion thereof, upon fifteen
(15) days prior written notice to Tenant (except in the event of emergency in
which case no notice shall be required), may (but shall have no obligation to)
perform or cause to be performed such Work, and may take such other steps as
either Landlord or Lender deems advisable (but such performance shall not cure
the default of Tenant). In addition, Tenant acknowledges that if an Event of
Default shall have occurred and be continuing, Lender may apply any Net Proceeds
towards payment of the Indenture, which payment shall not relieve Tenant of any
of its obligations hereunder. Tenant hereby waives, for Tenant and all others
holding under or through Tenant, any claim, other than for gross negligence or
willful misconduct (subject to the provisions of Section 10.18(b)), against
Landlord and Lender and any receiver arising out of any act or omission of
Landlord or Lender or such receiver pursuant hereto, and Landlord or Lender may
apply all or any portion of the Net Proceeds (without the need to fulfill any
other requirements forth in this Section 3.6) to reimburse Landlord or Lender or
such receiver, for all amounts incurred in connection with the Work, and any
costs not reimbursed to such parties shall be paid by Tenant to Landlord (or
such other party) on demand, together with interest thereon at the Rate from the
date such amounts are advanced until the same are paid by Tenant.


3.7           Insurance.


(a)           Tenant will maintain insurance on each of the Projects of the
following character:


(i)            Insurance with respect to the Improvements against all perils
included within the classification "All Risk of Physical Loss", covering such
risks as shall be customarily insured against with respect to improvements
similar in construction, location and use including by way of example,
earthquake, flood, sprinkler leakage, debris removal, cost of demolition,
malicious mischief, water damage, boiler and machinery explosion or damage and
the like, with extended coverage, and in amounts not less than the greater of
(x) 100% of the actual replacement cost of the Improvements (exclusive of
foundations and excavations), without regard to depreciation, and (y) such other
amount as is necessary to prevent any reduction in such policy by reason of and
to prevent Landlord, Lender or any other insured thereunder from being deemed to
be a co-insurer. If as of the date hereof, or at any time during the term of
this Lease, a Project is not in compliance with all Legal Requirements such that
in the event of a partial or total casualty or destruction such Legal
Requirements would prohibit Landlord or Tenant from restoring or rebuilding the
Project to the specifications and condition of such Project prior to such
casualty or destruction, then Landlord or Tenant shall be required to carry
agreed value insurance.


(ii)           Worker's compensation insurance (including employers' liability
insurance, if requested by Landlord or, as required by the Indenture, Lender) to
the extent required by the law of the state in which the applicable Project is
located.


(iii)           Flood insurance in an amount equal to the full Replacement Cost
of the applicable Project or the maximum amount available through National Flood
Program or any successor program, whichever is less, if all or any portion of
the Improvements related to that Project are located in an area which has been
designated by the Secretary of Housing and Urban Development or by the Federal
Emergency Management Agency as having special flood hazards, and if flood
insurance is available under the National Flood Insurance Act.


(iv)            If such Project or any part thereof is situated in an area now
or subsequently designated as a "Zone 1 or Zone 2 Earthquake Zone" by the U.S.
Geological Survey, earthquake insurance in an amount equal to the replacement
cost of the applicable Improvements or the maximum amount of earthquake
insurance available, whichever is the lesser.


(v)           During any period during which construction is conducted on a
Project and during which period the construction and materials are not covered
by the existing policies, premium prepaid insurance policies covering such
Project (which during construction shall be on an "Ail-Risk" perils, including
theft, "Builder's Risk," "Completed Value" form) in amounts equal to the
replacement costs of the Improvements (including construction materials and
personal property on or off site) covering insurance risks no less broad than
those covered under a Standard Multi Peril (SMP) policy form, which contains a
1987 Commercial ISO "Causes of Loss-Special Form," with coverage for such other
expenses as Landlord or, as required by the Indenture, Lender may reasonably
require. Such insurance shall contain an agreed amount endorsement (such amount
to include foundation and underground pipes) and bear a 100% co-insurance
clause. Said policies shall contain a permission to occupy endorsement.


(vi)           Such other insurance as may from time to time be reasonably
required by Landlord or, as required by the Indenture, by Lender in order to
protect their respective interests, provided that such insurance is then
customarily maintained by prudent budget motel operators, managers or owners or
is then customarily required by prudent lenders with respect to mortgage loans
secured by budget motel properties.


(vii)           During any period when construction is conducted on a Project,
worker's compensation, employers' liability, commercial auto liability, and
commercial general liability insurance (including contractual liability and
completed operations coverage) for each general contractorwritten on a 1986 or
1993 standard "ISO" occurrence basis form or equivalent and excess umbrella
coverage, carried during the course of construction, with general liability
insurance limits of at ]cast $5,000,000 combined single limit for bodily injury
or death to any one person, $10,000,000 for bodily injury or death to any number
of persons in respect of any one accident or occurrence and $1,000,000 for
property damage in respect of one accident or occurrence, with coverage for
blanket contractual, personal injury, bodily injury and property damage of not
less than $50,000,000 single limit coverage, or such greater limits as may be
required from time to time by Landlord or, as required by the Indenture, Lender
consistent with insurance coverage on properties similarly constructed, occupied
and maintained.


Tenant shall also maintain with respect to the Premises commercial general
public liability insurance insuring Tenant, with Landlord and Lender as
additional insureds, against all claims for damages to person or property or for
loss of life or of property occurring upon, in, or about any Project, with
coverage for blanket contractual, personal injury, bodily injury and property
damage of not less than $50,000,000 combined single limit coverage per
occurrence in the aggregate in any given policy year, or such greater limits as
may be required from time to time by Landlord or, as required by the Indenture,
Lender consistent with insurance coverage on properties similarly constructed,
occupied and maintained in the limited service budget motel sector. In the event
that the aggregate of (i) claims paid pursuant to such policy of commercial
general public liability insurance in any policy year and (ii) final,
non-appealable judgments payable by the insurer pursuant to such policy of
commercial general public liability insurance in such policy year, shall cause
the remaining coverage available under such policy to be less than $25,000,000,
(i) Tenant shall promptly notify Landlord and, as required by the Indenture,
Lender thereof, and (ii) Tenant shall, within sixty (60) days thereafter, obtain
additional commercial general public liability insurance complying with the
requirements of this paragraph in an amount which will cause the aggregate
commercial general public liability insurance coverage available to be not less
than $50,000,000 combined single limit coverage per occurrence in the aggregate
in such policy year, or such greater limits as may be required from time to time
by Landlord or, as required by the Indenture, Lender consistent with insurance
coverage on properties similarly constructed, occupied and maintained in the
limited service budget motel sector.


(b)           Such insurance shall be issued by companies authorized to transact
business in the state in which the applicable Project is located and having an
Alfred M. Best Company rating of "A" or better and financial size category of
not less than X, and a Standard & Poor's rating of "A" or better as to claims
paying ability, provided that with respect to worker's compensation insurance
such insurance company must have an Alfred M. Best Company rating of "A" or
better and financial size category of not less than VIII. No liability insurance
policy maintained by Tenant hereunder shall provide for a deductible or
self-insured retention in excess of $250,000, unless either Tenant or a
Guarantor then maintains an Investment Grade Rating, and no Event of Default
shall have occurred and be continuing, in which event the retention shall not be
in excess of $1,000,000. No casualty or other insurance policy maintained by
Tenant (other than liability policies) hereunder shall provide for a deductible
or self insured retention in excess of $250,000. However, if either Tenant or a
Guarantor then maintains an Investment Grade Rating and no Event of Default
shall have occurred and be continuing, the retention shall not be in excess of
the following amounts: (i) $500,000 for general property damage; (ii) $500,000
for boiler damage; (iii) $250,000 for flood damage; (iv) with respect to
earthquake damage, 10% of the value of any particular Project, with a total
retention for all applicable Projects owned or leased by Tenant equal to
$2,500,000; and (v) with respect to wind (including hurricane) damage, 10% of
the value of any particular Project, with a total retention for all applicable
Projects owned or leased by Tenant equal to $1,000,000. Originals or certified
copies of all insurance policies (or amendments thereto) shall be delivered to
Landlord and Lender by Tenant promptly upon Tenant's receipt thereof and in no
event later than 90 days after the effective date thereof; original binders or
original or certified certificates evidencing such policies (or amendments) and
bearing notations evidencing the payment of premiums therefor shall be delivered
to Landlord and Lender by Tenant no event later than ten (10) days prior to the
effective date of such policies (or amendments). Tenant shall, promptly upon
receipt but in no event later than ten (10) days prior to the expiration date of
any of the insurance policies required to be maintained pursuant to this Lease,
deliver to Landlord and Lender originals or certified copies of certificates
evidencing the renewal of such policies bearing notations evidencing the payment
of premiums.


(c)           Every such policy (other than any general public liability, auto
liability or worker's compensation policy) shall bear a mortgagee's loss payable
clause or a mortgagee endorsement in favor of the mortgagee or beneficiary
(whether one or more, and together with its or their successors and assigns, the
"Lender") under each mortgage, deed of trust or similar security instrument
creating a lien on the interests of Landlord in the Premises (whether one or
more, the "Indenture"), and any loss under any such policy shall be payable to
the Lender which has a first lien on such interests (if there is more than one
first Lender, then to the trustee for such Lenders) to be held and applied
pursuant to this Article 3.


(d)           All such insurance (other than any worker's compensation policy)
shall be endorsed to provide that:


(i)            such insurance will not be canceled or amended except after 30
days' written notice to Landlord and Lender and that it shall not be invalidated
by any act or negligence of Landlord, Tenant or any person or entity having an
interest in the Premises, nor by occupancy or use of the applicable Projects
purposes more hazardous than permitted by such policy, nor by any foreclosure or
other proceedings relating to a Project, nor by change in title to or ownership
of a Project;


(ii)            the Landlord and Lender are each an additional insured with the
understanding that any obligation imposed upon the insured (including, without
limitation, the liability to pay premiums, but excluding any obligation of the
insured to cooperate with any insurer or any insurer's representative in the
investigation, defense or settlement of any claim covered under such insurance)
shall be the sole obligation of Tenant and not that of any other insured;


(iii)            all insurance proceeds payable under any policy of property
sprinkler or flood insurance with respect to the Premises shall be paid to
Lender (or if no Lender exists, to Landlord);


(iv)           the interests of the Lender shall not be invalidated by any
action or inaction of the Landlord, Tenant or any other person, and such
insurance shall insure the Lender regardless of any breach or violation by the
Tenant, the Landlord or any other person of any warranties, declarations or
conditions contained in the policies relating to such insurance or application
therefor;


(v)           the interests of Landlord shall not be invalidated by any action
or inaction of the Tenant or any other person, and such insurance shall insure
the Landlord regardless of any breach or violation by the Tenant or any other
person of any warranties, declarations or conditions contained in the policies
relating to such insurance or application therefor;


(vi)            the insurer thereunder waives all rights of subrogation against
the Lender and Landlord and waives any right of set-off and counterclaim and any
other right of deduction, whether by attachment or otherwise;


(vii)           such insurance shall be primary to Tenant without right of
contribution from any other insurance carried by or on behalf of the Tenant with
respect to Tenant's operation only or the Landlord or the Lender or any other
person with respect to its interest in a Project;


(viii)           all terms, conditions, insuring agreements and endorsements,
with the exception of limits of liability, shall operate in the same manner as
if there were a separate policy covering each insured.


(e)           Tenant shall deliver to Landlord and Lender copies of the
applicable insurance policies (upon request therefor) or certificates evidencing
renewal and original or duplicate certificates of insurance (without any
necessity for request), satisfactory to and permitting reliance thereon by
Landlord and Lender, evidencing the existence of all insurance which is required
to be maintained by Tenant hereunder, such delivery to be made (i) upon the
execution and delivery hereof and (ii) at least 3 0 days prior to the expiration
of any such insurance. In the event of any transfer by Landlord of Landlord's
interest in the Premises or any financing or refinancing of Landlord's interest
in any Project, Tenant shall, upon not less than ten (10) days' prior written
notice, deliver to Landlord or any Lender providing such financing or
refinancing, as the case may be, certificates of all insurance required to be
maintained by Tenant hereunder naming such transferee or such Lender, as the
case may be, as an additional named insured to the extent required herein
effective as of the date of such transfer, financing or refinancing. Tenant
shall not obtain or carry separate insurance concurrent in form or contributing
in the event of loss with that required by this Section 3.7 unless Landlord is
an additional named insured therein and unless there is a Lender endorsement in
favor of Lender with loss payable as provided herein. Tenant shall immediately
notify Landlord whenever any such separate insurance is obtained and shall
deliver to Landlord and Lender the policies or certificates evidencing the same.
Any insurance required hereunder may be provided under blanket policies provided
that the Premises and the applicable coverage applicable thereto are specified
therein.


(f)           Any loss under any property damage insurance required to be
maintained by Tenant shall be adjusted by Landlord and Tenant pursuant to the
provisions of Section 3.2(a), provided, however, if an Event of Default shall
have occurred and be continuing, Landlord shall have the sole right to make such
adjustment and collection, but Tenant shall be entitled to any proceeds relating
to Tenant's Personal Property (subject to Landlord's right to offset any amounts
owed to Landlord under this Lease).


(g)           If Tenant fails to maintain and deliver to Landlord the original
policies and certificates of insurance required by this Lease, Landlord may, at
its option, procure such insurance, and Tenant shall reimburse Landlord in the
amount of all such premiums thereon promptly, upon demand by Landlord, with
interest thereon at the Rate from the date paid by Landlord to the date of
repayment; provided, however, that this sentence shall not prevent any default
under this Section 3.7 from becoming an Event of Default.


(h)          The requirements of this Section 3.7 shall not be construed to
negate or modify Tenant's obligations under Section 2.4.


3.8           Alterations.


(a)            Tenant may, at its expense, make additions to and alterations of
the Improvements, and construct additional improvements (collectively,
"Alterations"), provided that (i) the fair market value, utility and useful life
of the applicable Project shall not be reduced or lessened in any material
respect thereby, (ii) such Alterations shall be expeditiously completed in a
good and workmanlike manner, free and clear of liens and encumbrances, and in
compliance with all applicable Legal Requirements and the requirements of all
insurance policies required to be maintained by Tenant hereunder, (iii) Tenant
shall not make any Alterations in violation of the terms of any restriction,
easement, condition, covenant or other matter affecting title to or use of a
Project and (iv) no Material Alterations (as hereinafter defined), shall be made
unless Landlord's prior written consent shall have been obtained, which consent
shall not be unreasonably withheld, delayed or conditioned, unless an Event of
Default shall have occurred and be continuing in which case such consent maybe
withheld by Landlord in its sole discretion. "Material Alteration" is defined as
either (A) Structural Work (as hereinafter defined), or (B) a demolition of any
material portion of the Improvements, or (C) Alterations which would materially
and adversely affect the building systems or equipment, or (D) Work which
involves the construction of a shared common or party wall on a property line
which separates a Project from adjacent land, or (E) Work for which the
Estimated Cost is in excess of $500,000 for any particularProject or which would
cause Work then being conducted for all Projects to exceed $1,000,000,
excluding, for purposes of this clause (E) only, Work consisting of renovations
effected pursuant to Room of the 90's Plans and Specifications (as hereafter
defined) and such other Work effected pursuant to standard renovation plans that
have previously been approved by Landlord, and as required by the Indenture,
Lender (it being understood that any request for such approval shall not be
considered unless each of Landlord and Lender has received detailed plans and
specifications, and other information with respect to the proposed renovations
as maybe reasonably requested). "Structural Work" is defined as Work which
involves in any material respect any roof, load-bearing wall, structural beams,
columns, supports, foundation or any other structural element of the Premises.
"Estimated Cost" is defined as the estimated cost of materials, construction and
labor (not including architects, engineers or other professionals), as estimated
by a licensed Architect (or if not required to be estimated by an Architect, as
reasonably estimated by Tenant), which estimate together with a complete
description of the Work and all related work shall be delivered to, and such
estimate and description reasonably approved by, Landlord and, as required by
the Indenture, Lender, before the commencement of any Work hereunder. In
addition to the limitations set forth in (i) through (iv) above, Tenant agrees
that all Alterations, Material Alterations, Structural Work, restoration, repair
and any other work which Tenant shall be required or permitted to do under the
provisions of this Lease (hereinafter collectively called the "Work") shall be
performed in each case subject to the following:


(i)           Tenant shall not perform any Work which shall have a material
adverse effect on the use or operation of any Project, as operated by Tenant as
of the date hereof (except such adverse effect as shall occur during the period
of time needed to complete the Work). Any Work when completed shall be of such a
character as not to materially reduce the value of the affected Project below
its value immediately prior to the commencement of such Work or damage to such
Project necessitating such Work or change.


(ii)            Except with respect to adverse effects occurring during the
period of time needed to complete the applicable Work, no Work shall be
performed by Tenant if the same would materially reduce the usable square
footage of the applicable Project, or would materially weaken, temporarily or
permanently, the structure of the applicable Project or any part thereof, or
reduce the permitted uses thereof under applicable zoning laws or impair other
amenities of such Project.


(iii)           No Material Alterations shall be commenced until detailed plans
and specifications (including layout, architectural, mechanical and structural
drawings), prepared by an Architect shall have been submitted to and approved by
Landlord, and no such Work shall be undertaken except under the supervision of
the Architect. Landlord shall be deemed to have approved plans and
specifications which are materially consistent with the plans and specifications
for "Room of the `90's" previously delivered to Landlord ("Room of the `90's
Plans and Specifications").


(iv)           The reasonable cost and expense paid to third parties (including
Landlord's asset manager or, as required by the Indenture, any servicer retained
by Lender) of Landlord's and Lender's respective (A) review of any plans and
specifications required to be furnished pursuant to this Lease or (B) reasonable
review/supervisionof any such Work shall be paid by Tenant to Landlord, within
ten (10) days after demand, or, at the option of Landlord, as Additional Rent.


(v)           All Work shall be commenced only after all required municipal and
other governmental permits, authorizations and approvals shall have been
obtained by Tenant, at its own cost and expense, and copies thereof delivered to
Landlord. Landlord will, on Tenant's written request, promptly execute any
documents necessary to be signed by Landlord to obtain any such permits,
authorizations and approvals, provided that Tenant shall bear any expense or
liability of Landlord in connection therewith; provided, however, that none of
the foregoing shall, in any manner, result in a change in zoning or otherwise
have a material adverse affect on the ability to use such Project as currently
operated by Tenant.


(vi)            If the Work shall constitute a Material Alteration, it shall not
be commenced until Tenant shall have obtained and delivered to Landlord, and as
required by the Indenture, Lender, either (A) a performance bond and a labor and
materials payment bond (issued by a corporate surety licensed to do business in
the state in which such Project is located and satisfactory to Landlord and, as
required by the Indenture, Lender), each in an amount equal to the Estimated
Cost of such Work and in form otherwise satisfactory to Landlord, and as
required by the Indenture, Lender, or (B) such other security as shall be
reasonably satisfactory to Landlord, and as required by the Indenture, Lender;
provided, however, that if at the time the Work is commenced, either Tenant or a
Guarantor then maintains and continues to maintain until such Work is completed
an Investment Grade Rating and no Event of Default shall have occurred and be
continuing and Estimated Cost of the Work does not exceed $1,500,000 (as
adjusted for changes in the consumer price index), Tenant shall not be required
to comply with this subsection (vi).


(vii)           All Work shall be performed in a good and workmanlike manner,
and in accordance with all Legal Requirements, as well as any plans and
specifications therefor which shall have been approved by Landlord. All Work
shall be commenced and completed in a commercially reasonable manner.


(viii)           Subject to the terms of Section 2.6 hereof, the cost of all
Work shall be paid promptly, in cash, so that the Premises and Tenant's
leasehold estate therein shall at all times be free from (A) liens for labor or
materials supplied or claimed to have been supplied to any Project or Tenant,
and (B) chattel mortgages, conditional sales contracts, title retention
agreements, security interest and agreements, and financing agreements and
statements.


(ix)           Upon completion of any Work, Tenant, at Tenant's expense, shall
obtain certificates of final approval of such Work required by any governmental
or quasi-governmental authority and shall furnish Landlord with copies thereof,
and, if the Work constituted Material Alterations, together with "as-built"
plans and specifications for such Work.


(x)          Any Work shall be subject to inspection at any time and from time
to time by any of Landlord or, as required by the Indenture, Lender, their
respective architect(s), or their duly authorized construction representatives,
and if any such party upon any such inspection shall be of the opinion that the
Work is not being performed in accordance with the provisions of this Section
3.8 or the plans and specifications, or that any of the materials or workmanship
are unsound or improper, Tenant shall correct any such failure and shall replace
any unsound or improper materials or workmanship. Anything contained herein to
the contrary notwithstanding, any different procedure for the performance of
Work which may be required under any Indenture shall take precedence over and be
in addition to the procedures provided for in this Lease.


(xi)          Except as may be expressly provided to the contrary hereunder with
respect to Severable Alterations or with respect to Tenant's Personal Property,
all Alterations installed in or upon any Project at any time during the Term
shall become the property of Landlord and shall remain upon and be surrendered
with the Premises unless Landlord, by notice to Tenant no later than ninety (90)
days prior to the Expiration Date, elects to have the same removed or demolished
by Tenant, in which event, the same shall be removed from the Project by Tenant
prior to the termination of this Lease, at Tenant's expense. Tenant may
expressly request in Tenant's written request for consent that Landlord
determine its election prior to installation (which written request shall
include the estimated cost of removal and restoration). Tenant shall immediately
repair any damage to any Project caused by its removal of any of the Severable
Alterations or Tenant's Personal Property or Alterations which remain the
property of Tenant pursuant to the terms of this Section. All property permitted
or required to be removed by Tenant at the end of the Term remaining in any
Project after Tenant's removal shall be deemed abandoned and may, at the
election of Landlord, either be retained as Landlord's property or may be
removed from such Project by Landlord at Tenant's expense. The provisions of
this Section shall survive the expiration or earlier termination of the Tenn.


(b)           Tenant may, at its cost and expense, install, or place upon or
reinstall, or replace and remove from any Project any Tenant's Personal
Property. Subject to and conditioned upon compliance with the provisions of
Section 3.8(a) above, Tenant may make Alterations or undertake construction
which requires sharing the use of existing facilities and utilities, provided
that reciprocal easement agreements and joint use agreements allocate ownership,
use and expenses to the reasonable satisfaction of Landlord, and provided that
the same comply with the provisions of Section 3.10. No such construction shall
impair the structural and functional integrity of any Project as an independent
commercial property, in compliance with Legal Requirements, at the time the
Alterations are made or at the end of the term of this Lease.


3.9           Severable.Alterations. Alterations that (1) are readily removable
without causing damage to a Project by more than a minimal extent, (2) will not
reduce the value, useful life or utility of the applicable Project in any
material respect if removed, and (3) are not required for the lawful occupancy
of the applicable Project are sometimes referred to herein as "Severable
Alterations". Title to Severable Alterations will remain in Tenant unless the
cost thereof shall have been paid or financed by Landlord. If Tenant does not
purchase the applicable Project upon termination of this Lease with respect to
such Project, Landlord shall have the right to purchase any or all such
Severable Alterations for fair market value at the termination of this Lease,
such fair market value to be determined by following the appraisal procedure set
forth in Section 3.4(c)(i). It is specifically understood that the FF&E shall
not, in any event, be considered to be Severable Alterations.


3.10           Easements.


(a)           Landlord agrees from time to time during the term of this Lease,
at the request of Tenant, without additional consideration (1) to sell, assign,
convey, or otherwise transfer an interest in any Project of a nature described
in this Section 3.10 to any Person legally empowered to take such interest under
the power of eminent domain which Person has indicated that it intends to so do,
(2) to grant easements, licenses, rights of way and other rights and privileges
in the nature of easements, of such nature, extent and duration as Tenant may
reasonably request, provided that such easements, licenses, rights of way and
other rights and privileges are customarily granted by prudent operators,
managers or owners of motel properties similar to the Projects; (3) to release
or relocate existing easements and appurtenances which are for the benefit of
any Project; (4) to dedicate or transfer unimproved portions of a Project for
road, highway or other public purposes; (5) to execute petitions to have a
Project annexed to any municipal corporation or utility district; (6) to execute
amendments to any covenants and restrictions affecting a Project; and (7) to
execute and deliver any instrument necessary or appropriate to confirm or effect
such grants, releases, dedication, transfer, petition or amendment to any person
in each of the foregoing instances, the same to be without consideration, but
only if (i) such grant, release, dedication, transfer, petition or amendment is
not detrimental to the proper conduct of business of Tenant on the applicable
Project, (ii) such grant, release, dedication, transfer, petition or amendment
does not materially impair the effective use of the Project for its intended
purposes or materially and adversely affect its value, (iii) Tenant considers
the consideration, if any, being paid for such grant, release, dedication,
transfer, petition or amendment to be fair and adequate, (iv) for so long as
this Lease is in effect, Tenant will perform all obligations, if any, of Owner
under the applicable instrument, and (v) Landlord and Lender shall have received
(W) a certificate from the appropriate officer of Tenant certifying as to the
satisfaction of the conditions described in clause (i) through (v) above, (X) a
duly authorized undertaking of Tenant and each Guarantor, in form and substance
reasonably satisfactory to Landlord, to the effect that Tenant will remain
obligated hereunder, and Guarantor will remain obligated under its guaranty of
Tenant's obligations under this Lease, to the same extent as if such grant,
release, dedication, transfer, petition amendment had not been made, (Y)
evidence satisfactory to Landlord and, as required by the Indenture, Lender that
the Residual Value Insurer will remain obligated under the Residual Value Policy
to the same extent as if such grant, release, dedication, transfer, petition or
amendment had not been made; and (Z) such instruments, certificates (including
evidence of authority), surveys, title insurance policy endorsements, and
opinions of counsel reasonably acceptable to Landlord, as Landlord may
reasonably request. Any easement that imposes any obligation or liability on
Landlord shall expressly provide that it is without recourse to Landlord (except
to the extent of Landlord's interest in the Project), and that any lien arising
by virtue of the nonperformance of obligations under such easement shall be
subordinate to the lien of any Indenture. As required by the Indenture, the
grant of any such easement shall be subject to Lender's consent, which consent
shall not be unreasonably withheld or delayed. Tenant shall be responsible for
the payment of all costs and expenses paid to third parties (including the
reasonable costs and expenses of Landlord and Lender) incurred in connection
with this Section 3.10. Subject to the provisions of Sections 3.2 and 3.6, any
consideration received for the grants, releases, dedications, transfers,
petitions or amendments outlined in this Section shall be the property of
Landlord.


(b)           Without limiting the generality of any other provision of this
Lease requiring payments of Additional Rent, if any Project is presently, or
should at sometime in the future be, affected by an easement agreement, Tenant
agrees during the term of this Lease (i) to perform all of the duties and
obligations of Landlord under such easement agreement (including, without
limitation, paying any and all costs, charges and assessments imposed
thereunder), (ii) Tenant shall comply with, all of the terms, conditions,
covenants, provisions, restrictions and agreements set forth in such easement
agreement, (iii) that any obligation or liability arising under any such
easement agreement shall be nonrecourse to Landlord (except to the extent of
Landlord's interest in the Project and this Lease), (iv) that any lien against
the Project arising by virtue of the nonperformance of obligations under such
easement agreement shall be subordinate to the lien of any Indenture; and (v) to
indemnify, defend and hold the Indemnified Parties harmless from and against
every, any and all demands, claims and assertions of liability, or action
relating to Tenant's failure to comply with the obligations set forth in this
Section 3.10(b). Landlord agrees that it shall not (except as may be required by
any governmental agency or in connection with any condemnation proceeding) enter
into any easement without the prior written consent of Tenant, which consent
shall not be unreasonably withheld or delayed.


3.11            Furniture, Fixtures and Equipment. Tenant acknowledges that the
FF&E is the property of Landlord and that Landlord has granted, and may
hereafter grant, a security interest therein to Lender. Tenant hereby represents
and warrants to Landlord that the FF&E is free and clear of any and all liens,
security interests or other encumbrances as of the date hereof, other than the
lien and security interest of the Indenture. Notwithstanding the foregoing,
certain UCC-1 Financing Statements have been filed against Motel 6 Operating
L.P. ("Seller"), who transferred the FF&E to Landlord. Tenant hereby agrees to
cause to be delivered to Landlord and Lender confirmation (in form reasonably
acceptable to Landlord and Lender) that any and all UCC-1 Financing Statements
which affect or could affect the FF&E have been released no later than November
1, 1998. A failure to cause such release by such date shall constitute an Event
of Default hereunder. In addition, Tenant hereby indemnifies Landlord and Lender
and agrees to hold them harmless from and against any claims, damages or
expenses resulting from any claim by any party that it has any claim to the FF&E
prior to the claim of Landlord. Tenant hereby agrees to maintain the FF&E in
good condition and repair, reasonable wear and tear excepted. In no event shall
any of the Landlord's FF&E be discarded or removed from a Project unless suds
FF&E is replaced by similar FF&E with a value at least equal to the value of the
replaced FF&E.


3.12           Purchase Option.  Landlord hereby grants to Tenant an option (the
"Purchase Option"), exercisable only during the Option Exercise Period (as
hereinafter defined), to purchase all of the Projects then covered by this Lease
(but not less than all of the Projects then covered by this Lease) for a
purchase price equal to the Option Purchase Price, (as hereinafter defined). The
"Option Exercise Period" shall be the period commencing on February 1, 2009 and
ending on April 30, 2009. The Purchase Option may only be exercised by delivery
during the Option Exercise Period from Tenant to Landlord and Lender of written
notice (the "Option Notice") of the exercise of such Purchase Option. The
exercise of the Purchase Option by Tenant shall be irrevocable. Upon exercise of
the Purchase Option, the purchase shall be consummated on any Payment Date on or
before August 1, 2009 (the "Purchase Option Closing Date"), provided that such
Purchase Option Closing Date may be extended beyond August 1, 2009 to a
subsequent Payment Date to allow Tenant to consummate the purchase if Tenant is
diligently pursuing such consummation, and provided that in no event may the
Purchase Option Closing Date be extended for more than ninety (90) days. On the
Purchase Option Closing Date, the purchase of all Projects then subject to this
Lease shall be accomplished in accordance with the provisions of Section 3.1,
including, without limitation, the payment of the Option Purchase Price, the
payment of all other costs and expenses outlined in said Section 3.1, and the
delivery of the other items described in said Section 3.1 (it being understood
that for purposes of satisfying the requirements of and complying with said
Section 3.1, the Purchase Option Closing Date shall be considered to be a Lease
Termination Date). Upon payment of the Option Purchase Price and all other costs
and expenses required to be paid by Tenant as outlined in Section 3.1, and upon
satisfaction of the other requirements set forth in Section 3.1 with respect to
the purchase of the applicable Projects by Tenant, this Lease shall terminate.
The "Option Purchase Price" shall be ninety six percent (96%) of the sum of the
amounts set forth in Schedule G allocable to the respective Projects then
subject to this Lease, plus (b) the Make-Whole Premium. In the event that Tenant
does not deliver the Option Notice within the Option Exercise Period, Tenant
shall have waived its right to exercise the Purchase Option. In the event that
Tenant shall deliver the Option Notice, and thereafter fail to consummate the
purchase of the Projects, Tenant shall be in default under this Lease and, in
addition to any other remedies allowed Landlord hereunder, Landlord shall be
entitled to an action for specific performance. In the event that Landlord shall
default in its obligation to transfer the Project to Tenant under this Section
3.12, Tenant shall be entitled to enforce such obligation by an action for
specific performance.


3.13           FMV Purchase Options. A. Landlord hereby grants to Tenant an
option (the "FMV Purchase Option"), exercisable only during a FMV Option
Exercise Period (as hereinafter defined), to purchase all of the Projects then
covered by this Lease (but not less than all of the Projects then covered by
this Lease) for a purchase price equal to the applicable FMV Option Price (as
hereinafter defined). The "FMV Option Exercise Periods" shall be (a) the period
commencing on July 1, 2016 and ending on October 31, 2016 if Tenant fails to
exercise its option to extend the Primary Term of this Lease for the first
Extended Term, and (b) the period commencing November 1, 2016 and ending April
30, 2017 if Tenant exercises its option to extend the Primary Term of the Lease
for the first Extended Term. The FMV Purchase Option may only be exercised by
delivery during a FMV Option Exercise Period from Tenant to Landlord and Lender
of written notice (the "FMV Option Notice") of the exercise of such FMV Purchase
Option which irrevocably specifies a Payment Date occurring no earlier than
February 1, 2018 upon which the purchase shall occur (the "FMV Purchase Option
Closing Date"). The FMV Option Notice must be accompanied by an appraisal
showing the FMV of each of the Projects, prepared by an appraiser who is both a
member of the American Institute of Appraisers and actively engaged in the
appraisal of real property in the area where each such Project is located. The
exercise of the FMV Purchase Option by Tenant shall be irrevocable. Upon
exercise of the FMV Purchase Option, the purchase shall be consummated on the
FMV Purchase Option Closing Date specified in the FMV Option Note. On the FMV
Purchase Option Closing Date, the purchase of all Projects then subject to this
Lease shall be accomplished in accordance with the provisions of Section 3.1,
including, without limitation, the payment of the FMV Option Price, the payment
of all other costs and expenses outlined in said Section 3.1, and the delivery
of the other items described in said Section 3.1 (it being understood that for
purposes of satisfying the requirements of and complying with said Section 3.1,
the FMV Purchase Option Closing Date shall be considered to be a Lease
Termination Date). Upon payment of the FMV Option Price and all other costs and
expenses required to be paid by Tenant as outlined in Section 3.1, and upon
satisfaction of the other requirements set forth in Section 3.1 with respect to
the purchase of the applicable Projects by Tenant, this Lease shall terminate.
The "FMV Option Price" shall be (A) equal to the greater of (i) ninety-two
percent (92%) of the FMV (as hereinafter defined) and (ii) the Fixed FMV Option
Amount (as hereinafter defined), if the conveyance of the Projects pursuant to
the FMV Purchase Option occurs on or before May 1, 2018, and (B) equal b the
greater of (i) the FMV and (ii) the Fixed FMV Option Amount, if the conveyance
of the Projects pursuant to the FMV Purchase Option occurs after May 1, 2018.
The "Fixed FMV Option Amount" shall be equal to the aggregate of the respective
amounts set forth in Schedule J with respect to each Project subject to this
Lease on the date of the conveyance of the Projects pursuant to the FMV Purchase
Option. The "FMV" shall be equal to the value of a fee simple interest in all
applicable Projects, unencumbered by this Lease or any Indenture (and in the
condition required to be maintained pursuant to this Lease) and determined at
the time in question. If Landlord is in agreement with the appraisals delivered
by Tenant as outlined above, such appraisals shall be utilized to determine FMV.
If Landlord gives Tenant written notice of its disapproval of an appraisal
delivered by Tenant (to be delivered by Landlord within the thirty (30) days
after receipt of the FMV Option Notice), FMV shall be determined in accordance
with the following procedure:


(a)           within forty-five (45) days after the delivery of notice by
Landlord that an appraisal is not acceptable, Landlord shall submit to Tenant an
appraisal of the applicable Project(s), prepared by an appraiser who is both a
member of the American Institute of Appraisers and actively engaged in the
appraisal of real property in the area where such property is located; in
addition, Landlord's appraiser and Tenant's appraiser referred to above shall
jointly, within fifteen (15) days after delivery of notice by Landlord that an
appraisal is not acceptable, choose a third appraiser who is a member of the
American Institute of Appraisers who shall, within twenty (20) days after
appointment, choose one of the two appraised values as the FMV. The FMV of the
applicable Projects, as determined by the foregoing arbitration procedure, shall
be binding upon both Tenant and Landlord. The fees and expenses of the
appraisers shall be borne by Tenant.


(b)            the appraisers shall not, in making their appraisal of the
Projects, attribute any value to any of Tenant's Personal Property.


In the event that Tenant does not deliver the FMV Option Notice within an FMV
Option Exercise Period, Tenant shall have waived its right to exercise the FMV
Purchase Option. In the event that Tenant shall deliver the FMV Option Notice,
and thereafter fail to consummate the purchase of the Projects, Tenant shall be
in default under this Lease and, in addition to any other remedies allowed
Landlord hereunder, Landlord shall be entitled to an action for specific
performance. In the event that Landlord shall default in its obligation to
transfer a Project to Tenant under this Section 3.13, Tenant shall be entitled
to enforce such obligation by an action for specific performance.


B.           Landlord hereby grants to Tenant an option (the "Extended Term. FMV
Purchase Options"), exercisable only during an Extended Term FMV Option Exercise
Period (as hereinafter defined), to purchase all of the Projects then covered by
this Lease (but not less than all of the Projects then covered by this Lease)
for a purchase price equal to the applicable Extended Term FMV Option Price (as
hereinafter defined). The "Extended-Term FMV Option Exercise Periods" shall be
(a) the period commencing on January 1, 2028 and ending on April 30, 2028, but
only if Tenant exercises its option to extend the Primary Term of this Lease for
the first Extended Term, and (b) the period commencing January 1, 2038 and
ending April 30, 2038, but only if Tenant exercises its option to extend the
Term of the Lease for the second Extended Term. An Extended Term FMV Purchase
Option may only be exercised by delivery during an Extended Term FMV Option
Exercise Period from Tenant to Landlord of written notice (the "Extended Term
FMV Option Notice") of the exercise of such Extended Term FMV Purchase Option
which irrevocably specifies a date, occurring no earlier than the ninetieth
(90th) day preceding the last day of the Extended Term then in effect, and no
later than the last day of the Extended Term then in effect, upon which the
purchase shall occur ( the "Extended Term FMV Purchase Option Closing Date").
The Extended Term FMV Option Notice must be accompanied by an appraisal showing
the FMV of each of the Projects, prepared by an appraiser who is both a member
of the American Institute of Appraisers and actively engaged in the appraisal of
real property in the area where each such Project is located. The exercise of an
Extended Term FMV Purchase Option by Tenant shall be irrevocable. Upon exercise
of an Extended Term FMV Purchase Option, the purchase shall be consummated on
the Extended Term FMV Purchase Option Closing Date specified in the Extended
Term FMV Option Notice. On the Extended Term FMV Purchase Option Closing Date,
the purchase of all Projects then subject to this Lease shallbe accomplished in
accordance with the provisions of Section 3.1, including, without limitation,
the payment of the Extended Term FMV Option Price, the payment of all other
costs and expenses outlined in said Section 3.1, and the delivery of the other
items described in said Section 3.1 (it being understood that for purposes of
satisfying the requirements of and complying with said Section 3.1, the Extended
Term FMV Purchase Option Closing Date shall be considered to be a Lease
Termination Date). Upon payment of the Extended Term FMV Option Price and all
other costs and expenses required to be paid by Tenant as outlined in Section
3.1, and upon satisfaction of the other requirements set forth in Section 3.1
with respect to the purchase of the applicable Projects by Tenant, this Lease
shall terminate. The "Extended Term FMV Option Price" shall be equal to the
aggregate of the respective FMV of each Project subject to this Lease on the
date of the conveyance of the Projects pursuant to the Extended Term FMV
Purchase Option.


ARTICLE 4.


4.1           Assignment and Subletting.


(a)            Without the prior written consent of Landlord, neither this
Lease, nor any interest of Tenant in this Lease or in the Premises, shall be
sold, assigned, or otherwise transferred, directly or indirectly, whether by
operation of law or otherwise, nor shall any of the issued or outstanding
capital stock of Tenant be sold, assigned or transferred, nor shall additional
stock in Tenant be issued if the issuance of additional stock will result in a
change of the controlling stock ownership of Tenant as held by the shareholders
thereof on the date hereof (or on the date that Landlord approved the transfer
to the holder of Tenant's leasehold interest in this Lease). For purposes of
this Section 4. 1, the terms "control" or "controlling" shall mean possession of
the direct power to direct, or cause the direction of, the management and
policies of any person or entity, whether through the ownership of voting
securities, or partnership interest, or otherwise. The transfer of stock of
Tenant for the purposes of this Section 4.1 shall not include the sale of
shares, which sale is effected through the "over-the-counter market" or through
any recognized stock exchange. In no event shall any assignment, transfer of
sublease or license relieve Tenant of any liability or obligation under this
Lease, which shall be and remain that of a primary obligor and not a guarantor
or surety.


(b)            So long as no Event of Default shall have occurred and be
continuing, Tenant may sublet a Project (including, but not limited to,
subleases to affiliates of Tenant) and in connection therewith cause such
sublessee to perform Tenant's obligations hereunder; provided, however, (i) each
such sublease shall expressly be made subject to the provisions hereof, (ii) the
term of any subletting shall not extend beyond the Term of this Lease, (iii) no
sublease shall affect or reduce any obligation of the Tenant or right of the
Landlord hereunder, and (iv) all obligations of the Tenant hereunder shall
continue in full force and effect as the obligations of a principal and not of a
guarantor or surety, as though no subletting had been made. Neither this Lease
nor the term hereby demised shall be mortgaged or pledged by Tenant, nor shall
Tenant mortgage or pledge its interest in any sublease of any portion of the
Premises or the rentals payable thereunder. Any such mortgage or pledge, any
sublease made other than as expressly permitted by this Section 4.1, and any
assignment of Tenant's interest hereunder made other than as expressly permitted
by this Section 4.1, shall be void. Tenant shall, within 10 days after the
execution of any sublease, deliver a conformed copy thereof to Landlord.


(c)            So long as no Event of Default shall have occurred and be
continuing, Tenant may, notwithstanding the provisions of Section 4.1(a), assign
this Lease to an entity which is wholly owned by a Guarantor (either directly or
by one of its wholly-owned or controlled subsidiaries); provided, however, (i)
each such assignment shall expressly be made subject to the provisions hereof,
(ii) such assignment shall be accomplished pursuant to a written assignment
reasonably approved by Landlord, (iii) each Guarantor shall specifically approve
such assignment and shall confirm in writing its continuing obligations under
its guaranty, (iv) Tenant and each Guarantor shall deliver such estoppels,
certificates, opinions of counsel (concerning the continuing enforceability of
this Lease and each guaranty of the Guarantors and any other document assigned
thereby), and other instruments as may be reasonably required by Landlord or, as
required by the Indenture, Lender, (v) Landlord shall have received evidence
satisfactory to it and, as required by the Indenture, to Lender that the
Residual Value Insurer will remain obligated under the Residual Value Policy to
the same extent as if such assignment had not occurred; (vi) the assignee shall
specifically assume all obligations of Tenant under this Lease and under any
other agreement of Tenant related hereto or thereto, (vii) all obligations of
the Tenant hereunder shall continue in full force and effect as the obligations
of a principal and not of a guarantor or surety, as though no assignment had
been made, (viii) the assignee must be a solvent entity, and (xi) the assignee
must either be an entity formed in the United States or must specifically
consent to jurisdiction in all applicable states of the United States, and must
provide an opinion in form reasonably acceptable to Landlord and, as required by
the Indenture, to Lender that such consent to jurisdiction is enforceable and
valid. A certified copy of the executed assignment approved by Landlord shall be
provided to Landlord within ten (10) days after the execution thereof. For the
purposes of this section, "control" means the power to direct the management and
policies of the applicable party, directly or indirectly, whether through
ownership of voting securities or other beneficial interests, by contract or
otherwise.


(d)           Without implying any authority of Tenant to assign this Lease, if
this Lease is assigned pursuant to the provisions hereof, or if any Project or
any part thereof is sublet or occupied by any person or entity other than
Tenant, Landlord may, after an Event of Default has occurred and is continuing,
collect rent from the assignee, subtenant or occupant, and apply the net amount
collected to the Basic Rent and Additional Rent herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of this
covenant, or the acceptance of the assignee, subtenant or occupant as Tenant, or
a release of Tenant from the further performance by Tenant of the terms,
covenants, and conditions on the part of Tenant to be observed or performed
hereunder, and, subsequent to any assignment or subletting, Tenant's liability
hereunder shall continue notwithstanding any subsequent modification or
amendment hereof or the release of any subsequent tenant hereunder from any
liability, to all of which Tenant hereby consents in advance,




ARTICLE 5.


5.1           Conditional Limitations, Default Provisions.


(a)          Any of the following occurrences or acts shall constitute an "Event
of Default" under this Lease:


(i)            if Tenant shall (1) fail to pay any Basic Rent, Additional Rent
or other sum as and when required to be paid by Tenant hereunder, and such
failure shall continue for two (2) Business Days after delivery of written
notice from Landlord (or Lender) to Tenant that such payment was not received
when due, or (2) fail to observe or perform any other provision hereof and such
failure shall continue for thirty (30) days after written notice to Tenant of
such failure (provided, that in the case of any such failure which is capable of
being cured but cannot be cured by the payment of money and cannot with
diligence be cured within such 30-day period, if Tenant shall commence promptly
to cure the same and thereafter prosecute the curing thereof with diligence, the
time within which such failure may be cured shall be extended for such period as
is necessary to complete the curing thereof with diligence, but in no event to
exceed one hundred twenty (120) days from the date of such failure); or


(ii)            if any representation or warranty of Tenant or Guarantor set
forth herein or in any notice, certificate, demand, request or other document or
instrument delivered to Landlord in connection with this Lease shall prove to be
incorrect in any material respect as of the time when the same shall have been
made; or


(iii)           if Tenant or ACCOR or any guarantor of Tenant's obligations
under this Lease (ACCOR and/or any such guarantor are each referred to herein as
a "Guarantor") shall file a petition in bankruptcy or for reorganization or for
an arrangement, administration, liquidation or receivership pursuant to any
federal or state law (or any other law governing a Guarantor), or shall be
adjudicated a bankrupt or become insolvent or shall make an assignment for the
benefit of creditors or shall admit in writing its inability to pay its debts
generally as they become due, or if a petition or answer proposing the
adjudication of Tenant or a Guarantor as a bankrupt or its reorganization
pursuant to any federal or state bankruptcy, liquidation, voluntary
administration, administration, receivership, moratorium or trust law or any
similar federal or state law shall be filed in any court and Tenant or such
Guarantor shall consent to or acquiesce in the filing thereof or such petition
or answer shall not be discharged or denied within ninety (90) days after the
filing thereof; or


(iv)           if a receiver, trustee, administrator or liquidator of Tenant or
any Guarantor or of all or substantially all of the assets of Tenant or such
Guarantor or of any Project or Tenant's estate therein shall be appointed in any
proceeding brought by Tenant or a Guarantor, or if any such receiver, trustee or
liquidator shall be appointed in any proceeding brought against Tenant or a
Guarantor and shall not be discharged within ninety (90) days after such
appointment, or if Tenant or a Guarantor shall consent to or acquiesce in such
appointment; or


(v)           if any Project shall have been left unoccupied and unattended for
a period of thirty (30) days (other than for renovation or reconstruction or
during periods of seasonal closure); or
 
                (vi)          if Tenant or a Guarantor shall dissolve or
otherwise fail to maintain its legal existence; or


(vii)         if Tenant shall default under Sections 4.1(a), 4.1(b) or 10.3 of
this Lease


(viii)        if any Guarantor shall default under the provisions of its
guaranty; or


(ix)           if Tenant shall fail to maintain any insurance required to be
maintained by Tenant in accordance with the terms and conditions of Section 3.7
hereof.


 (b)           If an Event of Default shall have occurred and be continuing
Landlord shall be entitled to all remedies available at law or in equity.
Without limiting the foregoing, Landlord shall have the right to give Tenant
notice of Landlord's termination of the term of this Lease. Upon the giving of
such notice, the term of this Lease and the estate hereby granted shall expire
and terminate on such date as fully and completely and with the same effect as
if such date were the date herein fixed for the expiration of the term of this
Lease, and all rights of Tenant hereunder shall expire and terminate, but Tenant
shall remain liable as hereinafter provided.


(c)           If an Event of Default shall have happened and be continuing,
Landlord shall have the immediate right, whether or not the term of this Lease
shall have been terminated pursuant to Section 5.1(b), to re-enter and repossess
the Premises and the right to remove all persons and property therefrom by
summary proceedings, ejectment, any other legal action or in any lawful manner
Landlord determines to be necessary or desirable, so long as Landlord is
proceeding in accordance with applicable law and, if required under applicable
law, under authority of a court of proper jurisdiction. Landlord shall be under
no liability by reason of any such re-entry, repossession or removal. No such
re-entry, repossession or removal shall be construed as an election by Landlord
to terminate this Lease unless a notice of such termination is given to Tenant
pursuant to Section 5.1(b).


(d)           At any time or from time to time after a re-entry, repossession or
removal pursuant to Section 5.1(c), whether or not the term of this Lease shall
have been terminated pursuant to Section 5.1(b), Landlord may (but shall be
under no obligation to) relet any or all of the Projects for the account of
Tenant, in the name of Tenant or Landlord or otherwise, without notice to
Tenant, for such term or terms and on such conditions and for such uses as
Landlord, in its absolute discretion, may determine. Landlord may collect any
rents payable by reason of such reletting. Landlord shall not be liable for any
failure to relet any of the Projects or for any failure to collect any rent due
upon any such reletting.


(e)           No expiration or earlier termination of the term of this Lease
pursuant to Section 5.1(b), by operation of law or otherwise, and no re-entry,
repossession or removal pursuant to Section 5.1(c) or otherwise, and no
reletting of the Premises pursuant to Section 5.1(d) or otherwise, shall relieve
Tenant of its liabilities and obligations hereunder, all of which shall survive
such expiration, termination, re-entry, repossession, removal or reletting.


(f)           In the event of the expiration or earlier termination of the term
of this Lease or re-entry or repossession of the Premises or removal of persons
or property therefrom by reason of the occurrence of an Event of Default, Tenant
shall pay to Landlord all Basic Rent, Additional Rent and other sums required to
be paid by Tenant, in each case together with interest thereon at the Rate from
the due date thereof to and including the date of such expiration, termination,
re-entry, repossession or removal; and thereafter, Tenant shall, until the end
of what would have been the term of this Lease in the absence of such
expiration, termination, re-entry, repossession or removal and whether or not
any Projects shall have been relet, be liable to Landlord for, and shall pay to
Landlord, as liquidated and agreed current damages: (i) all Basic Rent,
Additional Rent and other sums which would be payable under this Lease by Tenant
in the absence of any such expiration, termination, re-entry, repossession or
removal, less (ii) the net proceeds, if any, of any reletting effected for the
account of Tenant pursuant to Section 5.1(d), after deducting from such proceeds
all expenses of Landlord in connection with such reletting (including, without
limitation, all repossession costs, brokerage commissions, reasonable attorneys'
fees and expenses (including fees and expenses of appellate proceedings),
employees' expenses, alteration costs and expenses of preparation for such
reletting). Tenant shall pay such liquidated and agreed current damages on the
dates on which Basic Rent would be payable under this Lease in the absence of
such expiration, termination, re-entry, repossession or removal, and Landlord
shall be entitled to recover the same from Tenant on each such date.


(g)           At any time after any such expiration or earlier termination of
the term of this Lease or re-entry or repossession of the Premises or removal of
persons or property thereon by reason of the occurrence of an Event of Default,
whether or not Landlord shall have previously collected any liquidated and
agreed current damages pursuant to Section 5.1(f), Landlord shall be entitled to
recover from Tenant, and Tenant shall pay to Landlord on demand, as and for
liquidated and agreed final damages for Tenant's default and in lieu of all
liquidated and agreed current damages beyond the date of such demand as outlined
in Section 5.1 (f) above (it being agreed that it would be impracticable or
extremely difficult to fix the actual damages), an amount equal to the excess,
if any, of (a) the aggregate of all Basic Rent, Additional Rent and other sums
which would be payable under this Lease, in each case from the date of such
demand (or, if it be earlier, the date to which Tenant shall have satisfied in
full its obligations under Section 5.1(f) to pay liquidated and agreed current
damages) for what would be the then-unexpired term of this Lease in the absence
of such expiration, termination, re-entry, repossession or removal, discounted
at a rate equal to the then yield on U.S. Treasury obligations of comparable
maturity to the Term (the "Treasury Rate") over (b) the then fair rental value
of the Premises for what would be such then unexpired term of this Lease,
discounted at the Treasury Rate for the same period (such excess being
hereinafter referred to as "Liquidated Damages"). For purposes of determining
value pursuant to this Section 5.1(g), the following shall apply: (a)
determinations of fair rental value shall be made by an MAT appraiser (engaged
by Landlord) who is a member of the American Institute of Appraisers, with
copies of such determinations and supporting analysis to be provided to Tenant;
and (b) all determinations of Liquidated Damages shall be binding on Tenant in
the absence of manifest error. If any law shall limit the amount of liquidated
final damages to less than the amount above agreed upon, Landlord shall be
entitled to the maximum amount allowable under such law.


5.2           Bankruptcy or Insolvency.


(a)            In the event that Tenant shall become a debtor in a case filed
under Chapter 7 of the Bankruptcy Code and Tenant's trustee or Tenant shall
elect to assume this Lease for the purpose of assigning the same or otherwise,
such election and assignment may be made only if the provisions of Sections
5.2(b) and 5.2(d) are satisfied as if the election to assume were made in a case
filed under Chapter 11 of the Bankruptcy Code. If Tenant or Tenant's trustee
shall fail to elect to assume this Lease within 60 days after the filing of such
petition or such additional time as provided by the court within such 60-day
period, this Lease shall be deemed to have been rejected. Immediately thereupon
Landlord shall be entitled to possession of the Premises without further
obligation to Tenant or Tenant's trustee and this Lease upon the election of
Landlord shall terminate, but Landlord's right to be compensated for damages
(including, without limitation, liquidated damages pursuant to any provision
hereof) or the exercise of any other remedies in any such proceeding shall
survive, whether or not this Lease shall be terminated.


(b)


(i)           In the event that Tenant shall become a debtor in a case filed
under Chapter 11 of the Bankruptcy Code, or in a case filed under Chapter 7 of
the Bankruptcy Code which is transferred to Chapter 11, Tenant's trustee or
Tenant, as debtor-in-possession, must elect to assume this Lease within 120 days
from the date of the filing of the petition under Chapter 11 or the transfer
thereto or Tenant's trustee or the debtor-in-possession shall be deemed to have
rejected this Lease. In the event that Tenant, Tenant's trustee or the
debtor-in-possession has failed to perform all of Tenant's obligations under
this Lease within the time periods (excluding grace periods) required for such
performance, no election by Tenant's trustee or the debtor-in-possession to
assume this Lease, whether under Chapter 7 or Chapter 11, shall be permitted or
effective unless each of the following conditions has been satisfied:


(1)            Tenant's trustee or the debtor-in-possession has cured all Events
of Default under this Lease, or has provided Landlord with Assurance (as
hereinafter defined) that it will cure all Events of Default susceptible of
being cured by the payment of money within 10 days from the date of such
assumption and that it will cure all other Events of Default under this Lease
which are susceptible of being cured by the performance of any act promptly
after the date of such assumption.


(2)           Tenant's trustee or the debtor-in-possession has compensated
Landlord, or has provided Landlord with Assurance that within 10 days from the
date of such assumption it will compensate Landlord, for any actual pecuniary
loss incurred by Landlord arising from the default of Tenant, Tenant's trustee,
or the debtor-in-possession as indicated in any statement of actual pecuniary
loss sent by Landlord to Tenant's trustee or the debtor-in-possession.


(3)           Tenant's trustee or the debtor-in-possession has provided Landlord
with Assurance of the future performance of each of the obligations of Tenant,
Tenant's trustee or the debtor-in-possession under this Lease, and, if Tenant's
trustee or the debtor-in-possession has provided such Assurance, Tenant's
trustee or the debtor-in-possession shall also (i) deposit with Landlord, as
security for the timely payment of rent hereunder, an amount equal to 1 advance
installment (in addition to the installment then due as a result Basic Rent
being payable in advance pursuant to subitem (ii) below) of Basic Rent (at the
rate then payable) which shall be applied to installments of Basic Rent in the
inverse order in which such installments shall become due provided all the terms
and provisions of this Lease shall have been complied with, (ii) agree that from
and after such date all Basic Rent shall be due and payable in advance (rather
than in arrears) on each Payment Date, and (iii) pay in advance to Landlord on
the date each installment of Basic Rent is payable a pro rata share of Tenant's
annual obligations for Additional Rent and other sums pursuant to this Lease,
such that Landlord shall hold funds sufficient to satisfy all such obligations
as they become due. The obligations imposed upon Tenant's trustee or the
debtor-in-possession by this Section shall continue with respect to Tenant or
any assignee of this Lease after the completion of bankruptcy proceedings.


(4)           The assumption of this Lease will not breach or cause a default
under any provision of any other lease, mortgage, financing arrangement or other
agreement by which Landlord is bound.


(ii)           For purposes of this Section 5.2, Landlord and Tenant acknowledge
that "Assurance" shall mean no less than: Tenant's trustee or the
debtor-in-possession has and will continue to have sufficient unencumbered
assets after the payment of all secured obligations and administrative expenses
to assure Landlord that sufficient funds will be available to fulfill the
obligations of Tenant under this Lease, and (x) there shall have been deposited
with Landlord, or the Bankruptcy Court shall have entered an order segregating,
sufficient cash payable to Landlord, and/or (y) Tenant's trustee or the
debtor-in-possessionshall have granted a valid and perfected first lien and
security interest and/or mortgage in property of Tenant, Tenant's trustee or the
debtor-in-possession, acceptable as to value and kind to Landlord, to secure to
Landlord the obligation of Tenant, Tenant's trustee or the debtor-in-possession
to cure the Events of Default under this Lease, monetary and/or non-monetary,
within the time periods set forth above.


(c)           In the event that this Lease is assumed in accordance with Section
5.2(b) and thereafter Tenant is liquidated or files or has filed against it a
subsequent petition under Chapter 7 or Chapter 11 of the Bankruptcy Code,
Landlord may, at its option, terminate this Lease and all rights of Tenant
hereunder by giving Tenant notice of its election to so terminate within 30 days
after the occurrence of any such event.


(d)            If Tenant's trustee or the debtor-in-possession has assumed this
Lease pursuant to the terms and provisions of Sections 5.2(a) or 5.2(b) for the
purpose of assigning (or elects to assign) this Lease, this Lease may be so
assigned only if the proposed assignee (the "Assignee") has provided adequate
assurance of future performance (as hereinafter defined) of all of the terms,
covenants and conditions of this Lease to be performed by Tenant. Landlord shall
be entitled to receive all cash proceeds of such assignment. As used herein
"adequate assurance of future performance" shall mean no less than that each of
the following conditions has been satisfied:


(i)            the Assignee has furnished Landlord with either (1) (x) a copy of
a credit rating of Assignee which Landlord reasonably determines to be
sufficient to assure the future performance by Assignee of Tenant's obligations
under this Lease and (y) a current financial statement of Assignee audited by a
certified public accountant indicating a net worth and working capital in
amounts which Landlord reasonably determines to be sufficient to assure the
future performance by Assignee of Tenant's obligations under this Lease, or (ii)
a guarantee or guarantees, in form and substance satisfactory to Landlord, from
one or more persons with a credit rating and net worth equal to or exceeding the
credit rating and net worth of Tenant as of the date hereof.


(ii)           Landlord has obtained all consents or waivers from others
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound to permit Landlord to consent to such assignment.


(iii)           The proposed assignment will not release or impair any guaranty
of the obligations of Tenant (including the Assignee) under this Lease.


(e)           When, pursuant to the Bankruptcy Code, Tenant's trustee or the
debtor-in-possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Premises, such charges shall not be less than the
Basic Rent, Additional Rent and other sums payable by Tenant under this Lease.


(f)           Neither the whole nor any portion of Tenant's interest in this
Lease or its estate in the Premises shall pass to any trustee, receiver,
assignee for the benefit of creditors, or any other person or entity, by
operation of law or otherwise under the laws of any state having jurisdiction of
the person or property of Tenant unless Landlord shall have consented to such
transfer. No acceptance by Landlord of rent or any other payments from any such
trustee, receiver, assignee, person or other entity shall be deemed to
constitute such consent by Landlord nor shall it be deemed a waiver of
Landlord's right to terminate this Lease for any transfer of Tenant's interest
under this Lease without such consent.


(g)           In the event of an assignment of Tenant's interests pursuant to
this Section 5.2., the right of Assignee to extend the term of this Lease for an
Extended Term beyond the then term of this Lease shall be extinguished.


(h)           In the event that Landlord terminates this Lease following an
Event of Default and takes possession of the Projects, Tenant agrees to cause
Motel 6 Operating L.P. ("Motel 6") to grant to Landlord a franchise to continue
to operate the Projects under the Motel 6 flag as a franchisee of Motel 6,
provided that Landlord meets and complies with all then prevailing requirements
for franchisees of Motel 6, including, without limitation, (i) entering into the
then current standard franchise agreement used by Motel 6, (ii) paying all fees
and royalties required to be paid pursuant to such standard franchise agreement,
and (iii) causing the Projects to meet all applicable property standards imposed
by such standard franchise agreement (provided, however, that if the failure of
one or more Projects to meet such applicable property standards is attributable
to a failure by Tenant to perform any obligation on its part to perform
hereunder, then Tenant shall cause Motel 6 to provide Landlord with a period of
thirty (30) months from the commencement of the term of such franchise agreement
within which to cause the Projects to meet the applicable property standards).
The rights granted to Landlord under this Section 5.2(h) shall be assignable by
Landlord to any transferee of a Project which meets and complies with all then
prevailing requirements for franchisees of Motel 6. The provisions of this
Section 5.2(h) shall survive the termination of this Lease.


5.3           Additional Rights of Landlord.


(a)             No right or remedy hereunder shall be exclusive of any other
right or remedy, but shall be cumulative and in addition to any other right or
remedy hereunder or now or hereafter existing. Failure to insist upon the strict
performance of any provision hereof or to exercise any option, right, power or
remedy contained herein shall not constitute a waiver or relinquishment thereof
for the future. Receipt by Landlord of any Basic Rent, Additional Rent or other
sums payable hereunder with knowledge of the breach of any provision hereof
shall not constitute waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless made in writing duly
executed by Landlord. Landlord shall be entitled to injunctive relief in case of
the violation, or attempted or threatened violation, of any of the provisions
hereof, or to a decree compelling performance of any of the provisions hereof,
or to any other remedy allowed to Landlord by law or equity.


(b)            Tenant hereby waives and surrenders for itself and all those
claiming under it, including creditors of all kinds, (i) any right and privilege
which it or any of them may have to redeem any portion of the Premises or to
have a continuance of this Lease after termination of Tenant's right of
occupancy by order or judgment of any court or by any legal process or writ, or
under the terms of this Lease, or after the termination of the term of this
Lease as herein provided, and (ii) the benefits of any law which exempts
property from liability for debt or for distress for rent.


(c)            If Tenant shall be in default in the observance or performance of
any term or covenant on Tenant's part to be observed or performed under any of
the provisions of this Lease, then, without thereby waiving such default,
Landlord may, but shall be under no obligation to, take all action, including,
without limitation, entry upon any or all of the Projects to perform the
obligation of Tenant hereunder immediately and without notice in the case of an
emergency and upon 5 days' written notice to Tenant in other cases. All expenses
incurred by Landlord in connection therewith, including attorneys' fees and
expenses (including those incurred in connection with any appellate
proceedings), together with interest thereon at the Rate from the date any such
expenses were incurred by Landlord until the date of payment by Tenant, shall
constitute Additional Rent and shall be paid by Tenant to Landlord upon demand.


(d)            If Tenant shall be in default in the performance of any of its
obligations hereunder, Tenant shall pay to Landlord or Lender, as appropriate,
on demand, all expenses incurred by Landlord or Lender as a result thereof,
including reasonable attorneys' fees and expenses (including those incurred in
connection with any appellate proceedings). If Landlord or Lender shall be made
a party to any litigation commenced against Tenant and Tenant shall fail to
provide Landlord or Lender with counsel reasonably approved by Landlord or
Lender, as appropriate, and pay the expenses thereof, Tenant shall pay all costs
and reasonable attorneys' fees and expenses in
connection with such litigation (including fees and expenses incurred in
connection with any appellate proceedings).




ARTICLE 6.


6.1           Notices and Other Instruments. All notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (i) certified or
registered United States mail, postage prepaid, return receipt requested, or
(ii) expedited prepaid delivery service, either overnight delivery service of a
nationally recognized courier, commercial or United States Postal Service, with
proof of attempted delivery, addressed as follows:


If to Landlord:                          M-Six Penvest II Business Trust
1100 North Market Street
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administration


With copy to:          U.S. Realty Advisors, LLC
                                                                   1370 Avenue
of the Americas, 29th Floor
                                                                   New York, New
York 10019
                                                                   Attention:
David M. Ledy


With copy to:           Proskauer Rose LLP
 1585 Broadway
New York, New York 10036
Attention: Perry A. Cacace, Esq.


With copy to:           Nomura Asset Capital Corporation
Two World Financial Center, Building B
New York, New York 10281
Attention: Barry Fuut, Esq.


With copy to:           Nomura Asset Capital Corporation
c/o Nomura Asset Capital Services LLC
600 E. Las Colinas Blvd.
Suite 1300
 Irving, TX 75039
Attention: Legal Department


With copy to:          Day, Berry & Howard LLP
260 Franklin Street
Boston, MA 02110
Attention: Cynthia J. Williams, Esq.


If to Tenant:                             Universal Commercial Credit Leasing
III, Inc.
   300 Delaware Avenue, Suite 571
   Wilmington, Delaware 19801
   Attention: Barry Crozier








With a copy to:        ACCOR
Tour Maine Montparnasse
33, Avenue Du Maine
 75755 Paris Cedex 15
France
Attention: Director Finances et Participations


With a copy to:        Motel 6 Operating L.P.
   14651 Dallas Parkway
   Suite 500
   Dallas, Texas 75240
   Attention: CFO


With a copy to:        Motel 6 Operating L.P.
   14651 Dallas Parkway
   Suite 500 Dallas
   Texas 75240
   Attention: General Counsel


Such address may be changed by any party in a written notice to the other
parties hereto in the manner provided for in this Section. A notice shall be
deemed to have been delivered: in the case of hand delivery, at the time of
delivery; in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; or in the case of expedited prepaid
delivery, upon the first attempted delivery on a Business Day. A party receiving
a notice which does not comply with the technical requirements for notice under
this Section may elect to waive any deficiencies and treat the notice as having
been properly given.


6.2           Estoppel Certificates, Financial Information.


 (a)           Tenant shall at any time and from time to time during, the term
of this Lease upon not less than ten (10) days after prior written request by
Landlord, execute, acknowledge and deliver to Landlord or to any prospective
purchaser, assignee or mortgagee or third party designated by Landlord, a
certificate stating: (i) that this Lease is unmodified and in force and effect
(or if there have been modifications, that this Lease is in force and effect as
modified, and identifying the modification agreements); (ii) the date to which
Basic Rent has been paid; (iii) whether there is any existing default by the
Tenant in the payment of Basic Rent, whether there is an existing default by the
Tenant in the payment of any Additional Rent beyond any applicable grace period,
and whether there is any other existing default or Event of Default by either
party hereto, and, if there is any such default, specifying the nature and
extent thereof and the action taken to cure such default; (iv) whether there are
any actions or proceedings pending against the Premises before any governmental
authority to condemn any Project or any portion thereof or any interest therein
and whether, to the knowledge of Tenant, any such actions or proceedings have
been threatened; (v) whether there exists any material unrepaired damage to any
Project from fire or other casualty; (vi) whether, to the knowledge of Tenant,
there is any existing default by Landlord under this Lease; and (vii) other
items that may be reasonably requested. Any such certificate may be relied upon
by any actual or prospective mortgagee or purchaser of a Project.


(b)           Tenant will deliver to Landlord and to any Lender copies of all
financial statements, reports, notices and proxy statements sent by Tenant to
its stockholders or to the Securities and Exchange Commission; provided,
however, that if such statements and reports do not include the following
information, Tenant will deliver to Landlord the following:


(i)           Within 120 days after the end of each fiscal year of Tenant, a
balance sheet of Tenant and its consolidated subsidiaries as at the end of such
year and a statement of profits and losses of Tenant and its consolidated
subsidiaries for such year setting forth in each case, in comparative form, the
corresponding figures for the preceding fiscal year in reasonable detail and
scope and audited by independent certified public accountants of recognized
national standing selected by Tenant; and within 60 days after the end of each
fiscal quarter of Tenant a balance sheet of Tenant and its consolidated
subsidiaries as at the end of such quarter and statements of profits and losses
of Tenant and its consolidated subsidiaries for such quarter setting forth in
each case, in comparative form, the corresponding figures for the similar
quarter of the preceding year, in reasonable detail and scope, and certified by
the chief financial officer of Tenant, the foregoing financial statements all
being prepared in accordance with generally accepted accounting principles,
consistently applied;


(ii)           Within 60 days after the end of each fiscal quarter of Tenant,
property level operating statements as at the end of such quarter, setting
forth, in comparative form, the corresponding figures for the similar quarter of
the preceding year, in reasonable detail and scope, certified by the chief
financial officer or treasurer of Tenant, and prepared in accordance with
generally accepted accounting principles, consistently applied; such quarterly
property level operating statements shall (x) consist of occupancy rates and
average daily rates with respect to each Project as at the end of such quarter,
and (y) if an Event of Default shall have occurred and be continuing or if
Guarantor shall have not an Investment Grade Rating, consist of a profit and
loss statement (including occupancy rates and average daily rates) with respect
to each Project as at the end of such quarter;


 (iii)           With reasonable promptness, such additional information
(including copies of public reports filed by Tenant) regarding the business
affairs and financial condition of Tenant as Landlord may reasonably request.


(c)           Upon request of Landlord, and upon concurrent compliance with the
provisions of 6.2(d) below, Tenant shall enter into an agreement with any Lender
pursuant to which Tenant shall agree:


(i)           that in the event that any such Lender, or any purchaser at a
foreclosure sale, shall acquire title to a Project, Tenant shall attornto such
Lender or such purchaser, as the case may be, as its new Landlord and this Lease
shall continue as a direct lease between Tenant and such Lender or purchaser, as
the case may be, with respect to the Premises upon the terms and conditions set
forth herein except that such Lender or purchaser, as the case may be, shall not
be liable to Tenant for any actions or omissions of Landlord prior to the date
such Lender or purchaser, as the case may be, acquired title to the applicable
Project;


(ii)           Tenant shall not enter into any agreement with Landlord for the
termination of this Lease unless Tenant receives the written consent of the
Lender to such termination;


(iii)            no rejection by Landlord of any Rejectable Offer pursuant to
this Lease shall be effective unless Tenant receives the written consent of the
Lender to such rejection;


(iv)           no rejection or acceptance by Landlord of any Rejectable
Substitution Offer pursuant to this Lease shall be effective unless Tenant
receives the written consent of the Lender to such rejection or acceptance;


(v)           no consent to the release of Tenant from liability under this
Lease upon assignment of this Lease or sublease of any Project shall be
effective unless Tenant shall receive the written consent of such Lender; and


(vi)           no subordination, amendment or modification of this Lease shall
be effective unless Tenant receives the written consent of the Lender thereto
and written evidence in writing from the Rating Agencies that any such action
shall not result in a withdrawal, qualification or downgrade of the current
ratings for any securities issued in connection with any securitization or other
secondary market transaction in which the indebtedness secured by the Indenture
is included.


(d)           Upon receipt of a request from Landlord for the agreement
described in Section 6.2(c) above, Tenant's obligations under Section 6.2(c)
above shall be conditioned upon such Lender entering into a non-disturbance and
attornment agreement which shall provide that unless an Event of Default then
exists under this Lease, Lender shall not join Tenant as a defendant in any
action to foreclose upon the interest of Landlord in the Premises and, upon the
Lender's foreclosure of Landlord's interest in the Premises by judicial
proceedings or otherwise, such Lender shall not be entitled to, nor shall it
seek to terminate this Lease or Tenant's interest in the Premises, provided,
that, Tenant, from and after the date of such succession, attorns to such
Lender, pays to such Lender all items of Basic Rent, Additional Rent and other
items accruing from and after such date and otherwise remains in compliance with
all other terms and provisions of this Lease. Tenant hereby acknowledges that
the Assignment of Master Lease and Guaranty Consent Agreement of even date
herewith, among Tenant, Landlord and Lender constitutes such an agreement. In
the event that Tenant shall execute a separate document for the benefit of a
Lender relating to subordination, attornment or non-disturbance, such document
shall control to the extent that it conflicts with the provisions of this
Section 6.2(d).


ARTICLE 7.


7.1           Environmental Covenant and Warranty.


(a)           Tenant represents and warrants to Landlord and, as hereby required
by Landlord, Lender that:


(i)            each of the Projects complies with all present or future federal,
state or local law, statute, regulation or ordinance, and any judicial or
administrative order or judgment thereunder, and judicial opinions or orders,
pertaining to health, industrial hygiene, Hazardous Substances or the
environment, including, but not limited to, each of the following, as enacted as
of the date hereof or as hereafter amended: the Comprehensive Environmental
Response, Compensation and Liability Act of 1980,42 U.S.C. §§ 9601 et seq.; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq.; the
Toxic Substance Control Act, 15 U.S.C. §§ 2601 et seq.; the Water Pollution
Control Act (also known as the Clean Water Act), 33 U.S.C. §§ 1251 et seq.; the
Clean Air Act, 42 U.S.C. §§ 7401 et seq.; and the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1801 et seq. (collectively, the "Environmental
Laws");


(ii)            no notices, complaints or orders of violation or non-compliance
with Environmental Laws have been received by Tenant and, to the best of
Tenant's actual knowledge, no federal, state or local environmental
investigation or proceeding is pending or threatened with regard to any Project
or any use thereof or any alleged violation of Environmental Laws with regard to
any Project;


(iii)            none of the Projects, or any portion thereof, has been used by
Tenant or, to the best of Tenant's knowledge, after due inquiry, by any prior
owner for the generation, manufacture,
storage,handling,transfer,treatment,recycling,transportation,processing,
production, refinement or disposal (each, a "Regulated Activity") of any
material, waste or substance which is (1) included within the definitions of
"hazardous substances," "hazardous materials," "toxic substances," or "solid
waste" in or pursuant to any Environmental Law, or subject to regulation under
any Environmental Law; (2) listed in the United States Department of
Transportation Optional Hazardous Materials Table, 49 C.F.R. § 172.101, as
enacted as of the date hereof or as hereafter amended, or in the United States
Environmental Protection Agency List of Hazardous Substances and Reportable
Quantities, 40 C.F.R. Part 302, as enacted as of the date hereof or as hereafter
amended; or (3) explosive, radioactive, friable asbestos, a polychlorinated
biphenyl, petroleum or a petroleum product or waste oil (herein "Hazardous
Substance");


(iv)            to Tenant's knowledge, no underground storage tanks or surface
impoundments have been installed in any Project in violation of applicable
Environmental Laws and there exists no Hazardous Substance contamination in
violation of applicable Environmental Laws to any Project which originated on or
off the applicable Project; and


(v)            to Tenant's knowledge and except as otherwise specifically set
forth in the Phase I environmental reports delivered to Landlord in connection
with its acquisition of the Projects, each of the Projects is free of Hazardous
Substances and friable asbestos, the removal of which is required or the
maintenance of which is prohibited or penalized by any Environmental Law.


(b)           Tenant covenants that during the Term of this Lease it (i) shall
comply, and cause each of the Projects to comply, with all Environmental Laws
applicable to the Projects, (ii) shall not use and shall prohibit the use of
each of the Projects for Regulated Activities or for the storage or handling of
any Hazardous Substance (other than in connection with the operation and
maintenance of a Project and in commercially reasonable quantities as a consumer
thereof, subject to, in any event, compliance with Environmental Laws), (iii)
shall not install or permit the installation on any of the Projects of any
underground storage tanks or surface impoundments and shall not knowingly permit
there to exist any petroleum contamination in violation of applicable
Environmental Laws to the Projects originating on or off the Projects (other
than in connection with the use, operation and maintenance of the Projects and
then only in compliance with applicable Environmental Laws and all other
applicable laws, rules, orders, ordinances, regulations and requirements now or
hereafter enacted or promulgated of every government and municipality having
jurisdiction over the Projects and of any agency thereof) or asbestos-containing
materials (it being understood that Tenant shall not be obligated to remove
existing non-friable asbestos unless hereafter required pursuant to any Legal
Requirement or unless such non-friable asbestos is hereafter disturbed by
renovation, casualty or other event, in which event the non-friable asbestos
shall be removed and provided, further, that any existing non-friable asbestos
shall be maintained in accordance with prudent industry standards, including an
appropriate operations and maintenance program), and (iv) shall cause any
alterations of any of the Projects to be done in a way so as to not expose the
persons working on or visiting the applicable Project to Hazardous Substances
and in connection with any such alterations shall remove any Hazardous
Substances present upon any Project which are not in compliance with
Environmental Laws or which present a danger to persons working on or visiting
the applicable Project.


(c)            If any investigation, site monitoring, containment, cleanup,
removal, restoration or other remedial work of any kind or nature (collectively,
the "Remedial Work") is required on the Premises pursuant to an order or
directive of any Governmental Authority (as hereinafter defined) or under any
applicable Environmental Law, or in Landlord's opinion, based upon
recommendations of qualified environmental engineer reasonably acceptable to
Landlord, after notice to Tenant, is reasonably necessary to prevent future
liability under any applicable Environmental Law, because of or in connection
with the current or future presence, suspected presence, release, or suspected
release of a Hazardous Substance into the air, soil, ground water, surface
water, or soil vapor on, under or emanating from any Project or any portion
thereof, Tenant shall (at Tenant's sole cost and expense), or shall cause such
responsible third parties to, promptly commence and diligently prosecute to
completion all such Remedial Work. In all events, such Remedial Work shall be
commenced within thirty (30) days (or such shorter period as may be required
under any applicable Environmental Law) after the earlier to occur of Tenant's
knowledge that remediation is required under applicable Environmental Laws or
any demand therefor by Landlord; however, Tenant shall not be required to
commence such Remedial Work within the above-specified time periods if (x)
prevented from doing so by any Governmental Authority, (y) commencing such
Remedial Work within such time periods would result in Tenant or such Remedial
Work violating any Environmental Law or (z) Tenant is contesting in good faith
and by appropriate proceedings the applicability of the relevant Environmental
Laws in accordance with Section 2.6 of this Lease; provided, however, that such
contest shall not permit or materially increase the risk of the spread, release
or suspected release of any Hazardous Substance into the air, soil, ground
water, surface water, or soil vapor on, under or emanating from any Project or
any portion thereof during the pendency of such contest. "Governmental
Authority" shall mean any federal, state, regional or local government or
political subdivision thereof and any Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


(d)           All Remedial Work shall be performed by contractors, and under the
supervision of a consulting engineer, each approved in advance by Landlord
(which approval shall not be unreasonably withheld or delayed). All costs and
expenses reasonably incurred in connection with such Remedial Work and
Landlord's or Lender's reasonable monitoring or review of such Remedial Work
which Lender or Landlord may, but are not obligated to, do (including reasonable
attorneys, fees and disbursements, but excluding internal overhead,
administrative and similar costs of Lender and Landlord) shall be paid by
Tenant. If Tenant does not timely commence and diligently prosecute to
completion the Remedial Work, then, Landlord or, as required by the Indenture,
Lender, may (but shall not be obligated to) cause such Remedial Work to be
performed. Tenant agrees to bear and shall pay or reimburse Landlord or Lender,
as the case may be, on demand for all advances and expenses (including
reasonable attorneys' fees and disbursements, but excluding internal overhead,
administrative and similar costs of Landlord or Lender) reasonably relating to
or incurred by Landlord or Lender in connection with monitoring, reviewing or
performing any such Remedial Work.


(e)           Except with the prior written consent of Landlord and, as required
by the Indenture, Lender, which consent shall not be unreasonably withheld or
delayed, Tenant shall not commence any Remedial Work or enter into any
settlement agreement, consent decree or other compromise relating to any
Hazardous Substances or Environmental Laws which might, in Landlord's reasonable
judgment, impair the value of any Project to a material degree. Landlord's and
Lender's prior written consent shall not be required, however, if the presence
or threatened presence of Hazardous Substances on, under or about a Project
poses an immediate threat to the health, safety or welfare of any person or is
of such a nature that an immediate remedial response is necessary, or if Lender
or Landlord, as applicable, fails to respond to any notification by Tenant
hereunder within twenty (20) Business Days from the date of such notification.
In such event, Tenant shall notify Lender and Landlord as soon as practicable of
any action taken.


(f)           Upon reasonable prior notice, Landlord and, as required by the
Indenture, Lender and their agents, representatives and employees shall have the
right at all reasonable times and during normal business hours, except to the
extent such access is limited by applicable law, to enter upon and inspect all
or any portion of a Project; provided, however, that such inspections shall not
unreasonably interfere with the operation thereof. Landlord or Lender, at their
sole expense, except as provided in subparagraph (g) hereof, (i) may retain an
environmental consultant to conduct and prepare reports of such inspections and
(ii) Tenant shall be given a reasonable opportunity to review any and all
reports, data and other documents or materials reviewed or prepared by the
consultant, and to submit comments and suggested revisions or rebuttals to same.
The inspection rights granted to Landlord and Lender in this Section shall be in
addition to, and not in limitation of, any other inspection rights granted to
Landlord or Lender in this Lease, and shall expressly include the right to
conduct soil borings and other customary environmental tests, assessments and
audits in compliance with applicable Legal Requirements; provided, however,
that, except as set forth in clause (g) below, Lender or Landlord, as
applicable, shall cause to be repaired any damage caused by such borings, tests,
assessments or audits.


(g)           Tenant agrees to bear and shall pay or reimburse Landlord or, as
required by the Indenture, Lender on demand for all expenses (including
reasonable attorneys, fees and disbursements, but excluding internal overhead,
administrative and similar costs of Lender or Landlord) reasonably relating to
or incurred by Lender or Landlord in connection with the inspections, tests and
reports described in this Section 7.1 in the following situations:


(i)           If Lender or Landlord, as applicable has reasonable grounds to
believe at the time any such inspection is ordered, that there exists an
Environmental Violation or that a Hazardous Substance is present on, under or
emanating from any Project, or is migrating to or from adjoining property,
except under conditions permitted by applicable Environmental Laws and not
prohibited by this Lease;


(ii)           If any such inspection reveals an Environmental Violation or that
a Hazardous Substance is present on, under or emanating to or from a Project or
is migrating from adjoining property, except under conditions permitted by
applicable Environmental Laws and not prohibited by this Lease; or


(iii)           If an Event of Default exists at the time any such inspection is
ordered.


(h)           To the extent that Tenant has knowledge thereof, Tenant shall
promptly provide notice to Landlord and Lender of:


 (i)            any proceeding or investigation commenced or threatened by any
Governmental Authority with respect to the presence of any Hazardous Substance
on, under or emanating from any Project;


(ii)            any proceeding or investigation commenced or threatened by any
Governmental Authority, against Tenant or Landlord, with respect to the
presence, suspected presence, release or threatened release of Hazardous
Substances from any property not owned by Landlord, including, but not limited
to, proceedings under the Federal Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.;


(iii)            all claims made or any lawsuit or other legal action or
proceeding brought by any Person against (A) Tenant or Landlord or any Project
or any portion thereof, or (B) any other party occupying such Project or any
portion thereof, in any such case relating to any loss or injury allegedly
resulting from any Hazardous Substance or relating to any violation or alleged
violation of Environmental Law;


(iv)            the discovery of any occurrence or condition on a Project or on
any real property adjoining or in the vicinity of such Project, of which Tenant
becomes aware, which reasonably could be expected to lead to such Project or any
portion thereof being in violation of any Environmental Law or subject to any
restriction on ownership, occupancy, transferability or use under any
Environmental Law (collectively, an "Environmental Violation") or which might
subject Landlord or Lender to an Environmental Claim. "Environmental Claim"
shall mean any claim, action, investigation or written notice by any Person
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (A) the presence, or release into the
environment, of any Hazardous Substance at a Project or (B) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law; and


(v)           the commencement and completion of any Remedial Work.


(i)           Tenant will promptly transmit to Landlord and Lender copies of any
citations, orders, notices or other communications received by Tenant from any
Person with respect to the notices described in Section 7.1(h) hereof.


(j)            Landlord and, as required by the Indenture, Lender may, but are
not required to, join and participate in, as a party if they so determine, any
legal or administrative proceeding or action concerning any Project or any
portion thereof under any Environmental Law, if, in Landlord's or Lender's
reasonable judgment, the interests of Landlord or Lender, as applicable, will
not be adequately protected by Tenant. Tenant agrees to bear and shall pay or
reimburse Landlord and Lender, on demand for all reasonable expenses (including
reasonable attorneys' fees and
disbursements, but excluding internal overhead, administrative and similar costs
of Lender and Landlord) relating to or incurred by Landlord or Lender in
connection with any such action or proceeding.


7.2           Environmental Indemnity. Tenant agrees to indemnify, reimburse,
defend, and hold harmless the Indemnified Parties for, from, and against all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs and expenses, including, without limitation, interest,
penalties, punitive and consequential damages, costs of any Remedial Work,
reasonable attorneys, fees, disbursements and expenses, and reasonable
consultants' fees, disbursements and expenses (but excluding internal overhead,
administrative and similar costs of the Indemnified Parties), asserted against,
resulting to, imposed on, or incurred by the Indemnified Parties, directly or
indirectly, in connection with any of the following:


(a)           the events, circumstances, or conditions which are alleged to, or
do, (1) relate to the presence, or release into the environment, of any
Hazardous Substance at any location owned, leased or operated by Tenant or
related to circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law by Tenant or with respect to any such
locations, and in either case, result in Environmental Claims, or (2) constitute
Environmental Violations;


(b)           any pollution or threat to human health or the environment that is
related in any way to Tenant's or any previous owner's or operator's management,
use, control, ownership or operation of any Project, including, without
limitation, all onsite and offsite activities involving Hazardous Substances,
and whether occurring, existing or arising prior to or from and after the date
hereof;


(c)           any Environmental Claim against any Person whose liability for
such Environmental Claim Owner has or may have assumed or retained either
contractually or by operation of law;


(d)           any Remedial Work required to be performed pursuant to any
Environmental Law or the terms hereof; or


(e)           the breach of any environmental representation ,warranty or
covenant set forth in this Lease,


including in each case, without limitation, with respect to each of the
Indemnified Parties, as the case may be, to the extent such Environmental Claims
result from their respective negligence, except in each case, to the extent that
they result solely from their respective gross negligence or willful misconduct
(subject to the provisions of Section 10.18(b)).


7.3           Notice. Promptly upon obtaining knowledge thereof, Tenant shall
give to the Landlord notice of the occurrence of any of the following events:
(i) the failure of any Project to comply with any Environmental Law in any
manner whatsoever except for the use or disposal of incidental amounts of
Hazardous Substances customarily used in the operation of similar buildings
similarly situated in a commercially reasonably manner and in compliance with
Legal Requirements; (ii) the issuance to the Tenant or any tenant of space in
any Project or any assignee or licensee of the Tenant of any notice, request for
information, complaint or order of violation or non-compliance or liability of
any nature whatsoever with regard to any Project or the use thereof with respect
to Environmental Laws; (iii) any notice of a pending or threatened investigation
as to whether the Tenant's (or its "subtenants" or "assignees") operations on a
Project are in compliance with or may lead to liability to the Tenant under, any
Environmental Law; or (iv) the occurrence of an event or the existence of a
situation which is likely to result in a violation of an Environmental Law at a
Project or which is likely to result in the Tenant being liable to the Landlord
by virtue of the indemnity given by the Tenant pursuant to Section 7.2.


7.4           Survival. The indemnity obligations of the Tenant and the rights
and remedies of the Landlord under this Article 7 shall survive the termination
of this Lease for an indefinite period of time.


ARTICLE 8.


8.1           Holdover. If the Tenant shall continue to occupy a Project after
the Expiration Date or earlier termination of this Lease, then Tenant shall be
deemed to be a holdover tenant, the tenancy of which shall be from month to
month upon the same provisions and conditions set forth in this Lease, except
that Basic Rent for the holdover period shall be an amount equal to one hundred
twenty-five percent (125%) of the Basic Rent in effect immediately prior to the
holdover period. This Article 8 does not amount to a waiver of the Landlord's
right of reentry or any other right granted under Article 5 and shall not
constitute a consent to any holdover by Tenant.


ARTICLE 9.


9.1           Renovation and ADA Compliance. The parties acknowledge that those
Projects described in Schedule K currently require renovation (herein, the
"Renovation Projects"). Tenant agrees (i) to complete the renovation of the
Renovation Projects no later than eighteen (18) months after the date of this
Lease, and (ii) to provide to Landlord and Lender a monthly general progress
report which will certify as to the progress of the renovations to the
Renovation Projects (including whether any such renovation has been completed)
during the preceding month. The parties also acknowledge that certain of the
Projects require renovation to comply with the Americans With Disabilities Act
as described in the respective Property Condition Reports prepared by Eckland
Consultants Inc.("ADA"), and that certain of the Projects require deferred
maintenance as described in the respective Property Condition Reports prepared
by Eckland Consultants Inc. (the "Deferred Maintenance,"). Tenant hereby agrees
to complete the renovation of the Projects which require renovation to comply
with ADA (in a manner similar to those Projects previously renovated and in all
instances in compliance with ADA) no later than thirty-six (36) months after the
date of this Lease, subject to Force Majeure. With respect to those Projects
that require Deferred Maintenance, the parties acknowledge that (a) certain
Projects require Deferred Maintenance estimated to cost in excess of $25,000
(the "12-Month Projects") and (b) those Projects described on Schedule L
attached hereto and make a part hereof require Deferred Maintenance to be
conducted on an expedited basis ( the "4-Month Projects"). With respect to the
12-Month Projects, Tenant agrees to complete all Deferred Maintenance no later
than twelve (12) months after the date of this Lease, subject to Force Majeure.
With respect to the 4-Month Projects, Tenant agrees to complete all Deferred
Maintenance no later than four (4) months after the date of this Lease. With
respect to Projects which require Deferred Maintenance, but which are not
12-Month Projects or 4-Month Projects, Tenant agrees to complete all Deferred
Maintenance no later than eighteen (18) months after the date of this Lease.
Tenant shall provide evidence to Landlord and, as required by the Indenture,
Lender of its performance pursuant to this Section 9.1 within the applicable
time period for such performance.


9.2           Purchase or Substitution. In the event that Tenant has not caused
a particular Project to comply with ADA within thirty-six (36) months after the
date of this Lease (subject to Force Majeure), Tenant shall, if requested by
Landlord, be obligated to make either a Rejectable Offer or a Rejectable
Substitution Offer with respect to such Project. Such offer shall be made in
accordance with the provisions of Section 3.3(a) (except that the certificate
shall describe the reason for non-compliance with ADA), and Tenant shall be
obligated to thereafter comply with the applicable provisions of Sections 3.4,
3.5 and 3.6 in connection therewith, including, without limitation, the payment
of the purchase price, Basic Rent, Additional Rent and other amounts set forth
therein. Without limiting the provisions of such Sections 3.4, 3.5 and 3.6 and
without limiting the other amounts payable under said Sections, Tenant shall be
obligated to pay the Make-Whole Premium in connection with a Rejectable Offer.
Landlord shall be entitled to enforce the obligation under this Section 9.2 by
an action for specific performance and other appropriate remedies.


9.3           Renovation Work. Tenant agrees that all work with respect to the
Renovation Projects and with respect to compliance with the ADA and the Deferred
Maintenance work which Tenant shall be required or permitted to do under the
provisions of this Lease (hereinafter called the "Renovation Work") shall be
performed in each case subject to the following:


(a)           All Renovation Work shall be commenced only after all required
municipal and other governmental permits, authorizations and approvals shall
have been obtained by Tenant, at its own cost and expense. Landlord will, on
Tenant's written request, promptly execute any documents necessary to be signed
by Landlord to obtain any such permits, authorizations and approvals, provided
that Tenant shall bear any liability or reasonable expense of Landlord in
connection therewith.


(b)           All Renovation Work shall be performed in a good and workmanlike
manner, and in accordance with all Legal Requirements. All Renovation Work shall
be commenced and completed promptly.


 (c)           Subject to the terms of Section 2.6 hereof with respect to
contests, the cost of all Renovation Work shall be paid promptly, in cash, so
that the Project and Tenant's leasehold estate therein shall at all times be
free from (i) liens for labor or materials supplied or claimed to have been
supplied to any Project or Tenant, and (ii) chattel mortgages, conditional sales
contracts, title retention agreements, security interest and agreements, and
financing agreements and statements.


(d)           Upon completion of any Renovation Work, Tenant, at Tenant's
expense, shall obtain certificates of final approval of such Renovation Work
required by any governmental or quasi-governmental authority and shall furnish
Landlord and Lender with copies thereof, and together with "as-built" plans and
specifications for such Renovation Work.


(e)           Any Renovation Work shall be subject to inspection at any
reasonable time and from time to time by any of Landlord or, as required by the
Indenture, Lender, their respective architect(s), or their duly authorized
construction representatives, and if any such party upon any such inspection
shall be of the reasonable opinion that the Renovation Work is not being
performed in accordance with the provisions of this Article 9 or the plans and
specifications, or that any of the materials or workmanship are unsound or
improper, Tenant shall correct any such failure and shall replace any unsound or
improper materials or workmanship.


(f)           Except as may be expressly provided to the contrary hereunder with
respect to Tenant's Personal Property, all Renovation Work installed in or upon
any Project at any time during the Term shall become the property of Landlord
and shall remain upon and be surrendered with the Project.


ARTICLE 10.


10.1           No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in any Project by reason of
the fact that the same person acquires or holds, directly or indirectly, this
Lease or the leasehold estate hereby created or any interest herein or in such
leasehold estate as well as the fee estate in the applicable Project or any
interest in such fee estate.


10.2           Surrender. Upon the expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord in the condition in which
the Premises were originally received from Landlord, except as repaired,
rebuilt, restored, altered or added to as permitted or required hereby and
except for ordinary wear and tear. Tenant shall remove from the Premises on or
prior to such expiration or termination all property situated thereon which is
not owned by Landlord and shall repair any damage caused by such removal.
Property not so removed shall become the property of Landlord, and Landlord may
cause such property to be removed from the Premises and disposed of, but the
cost of any such removal and disposition and of repairing any damage caused by
such removal shall be borne by Tenant. Landlord shall credit the net proceeds of
a disposition of such property actually realized by Landlord against such costs
to be borne by Tenant, provided that the Lease termination giving rise to such
disposition was not caused by an Event of Default hereunder. In the event that
this Lease is terminated with respect to a particular Project (either as a
result of a default, or the expiration hereof, or otherwise) Landlord shall
remove all of Tenant's Personal Property. However, notwithstanding the
foregoing, Landlord shall be allowed (and Tenant hereby grants to Landlord the
option) to purchase such Tenant's Personal Property from Tenant for an amount
equal to the fair market value of Tenant's Personal Property. Tenant's Personal
Property shall only be deemed to be retained by Landlord if Landlord
specifically elects to retain the same by written notice to Tenant. If Tenant
abandons Tenant's Personal Property, it shall become the property of Landlord as
outlined above. The fair market value of the Tenant's Personal Property shall be
determined by the mutual agreement of Landlord and Tenant, and if the parties
cannot agree, by appraisal by an unrelated third-party appraiser. The provisions
of this Section shall survive the termination or expiration of this Lease.


10.3           Merger, Consolidation or Sale of Assets. Without waiving the
provisions of Section 4.1(a), it shall be a condition precedent to the merger of
Tenant into another entity, to the consolidation of Tenant with one or more
other entities, and to the sale or other disposition of all or substantially all
the assets of Tenant to one or more other entities that the surviving entity or
transferee of assets, as the case may be, shall deliver to Landlord and, as
required by the Indenture, Lender an acknowledged instrument in recordable form
assuming all obligations, covenants and responsibilities of Tenant hereunder and
under any instrument executed by Tenant relating to the Premises or this Lease,
including, without limitation, any consent to the assignment of Landlord's
interest in this Lease to Lender as security for indebtedness. Tenant covenants
that it will not merge or consolidate or sell or otherwise dispose of all or
substantially all of its assets unless such instruments shall have been so
delivered. In addition, it shall be a condition of such merger, consolidation or
sale or other disposition of all or substantially all of the assets of Tenant
that (i) no Event of Defaultthen exists under this Lease, (ii) Guarantor
confirms that its guaranty of Tenant's obligations under this Lease will be
unaffected by, and will remain in full force and effect in accordance with its
terms following, such merger, consolidation or sale of the assets, and (iii)
Residual Value Insurer confirms that the Residual Value Policy will be
unaffected by, and will remain in full force and effect in accordance with its
terms following, such merger, consolidation or sale of the assets. The surviving
entity of any merger or consolidation or the transferee of such assets allowed
above must be organized in the United States and must have a net worth and
credit standing equal to or greater than the net worth and credit standing of
Tenant on the day prior to the merger or consolidation or disposition, and
Landlord and, as required by the Indenture, Lender shall be given, as a
prerequisite to such merger or consolidation or disposition, a written
certification from the chief financial officer of Tenant that the provisions of
this Section have been satisfied.


10.4           Separability; Binding Effect. Each provision hereof shall be
separate and independent and the breach of any provision by Landlord shall not
discharge or relieve Tenant from any of its obligations hereunder. Each
provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. All provisions contained in this Lease shall be binding
upon, inure to the benefit of, and be enforceable by, the successors and assigns
of Landlord to the same extent as if each such successor and assign were named
as a party hereto. All provisions contained in this Lease shall be binding upon
the successors and assigns of Tenant and shall inure to the benefit of and be
enforceable by the permitted successors and assigns of Tenant in each case to
the same extent as if each such successor and assign were named as a party
hereto.


10.5           Table of Contents and Headings. The table of contents and the
headings of the various Sections and Schedules of this Lease have been inserted
for reference only and shall not to any extent have the effect of modifying the
express terms and provisions of this Lease.


10.6           Counterparts. This Lease may be executed in two or more
counterparts and shall be deemed to have become effective when and only when one
or more of such counterparts shall have been signed by or on behalf of each of
the parties hereto (although it shall not be necessary that any single
counterpart be signed by or on behalf of each of the parties hereto, and all
such counterparts shall be deemed to constitute but one and the same
instrument), and shall have been delivered by each of the parties to each other.


10.7           Recording of Lease. Tenant will execute, acknowledge, deliver and
cause to be recorded or filed in the manner and place required by any present or
future law a memorandum of this Lease and all other instruments, including,
without limitation, financing statements, continuation statements, releases and
instruments of similar character, which shall be reasonably requested by the
Landlord. Tenant shall be responsible for all costs and expenses in connection
with the recording of this Lease or a memorandum hereof.


10.8           Rating of the Transaction. During the period commencing on the
commencement date of the Primary Term and ending on the second anniversary of
such commencement date, Tenant will, at Landlord's request, and as required by
the Indenture, reasonably cooperate in good faith with Landlord and Lender in
(i) effecting any secondary market transaction relating to the Loan (including
satisfying the market standards for publicly issued securities rated by each of
the Rating Agencies which involve credit lease loans) and (ii) implementing all
requirements imposed by the Rating Agencies involved in any such secondary
market transaction including, without limitation,


(a)           to provide, or use its reasonable efforts to cause to be provided
by Guarantor, as applicable, such financial and other information with respect
to the Premises, Tenant and Guarantor, together with appropriate verification of
such information through letters of auditors, if customary, provided, however,
that such information with respect to Guarantor shall not include any
confidential or non-public information and any customer lists;


(b)           to permit such site inspections and other similar due diligence
investigation of the Premises by Landlord, or, as required by the Indenture, by
Lender or the Rating Agencies, as may be reasonably requested by Landlord or
Lender, or as may be requested by any of the Rating Agencies;


(c)           to provide additional or updated appraisals, market studies,
environmental reviews and reports, and engineering reports which are customary
in secondary market transactions and which shall be reasonably acceptable to
Landlord and, as required by the Indenture, Lender, and, as required by the
Indenture, shall be acceptable to the Rating Agencies, provided that the
foregoing shall only be required to the extent that any such third party due
diligence reports which were delivered in connection with the origination of the
Loan referenced therein additional information recommended or required to be
obtained or provided in connection therewith which has not been so obtained or
provided to Landlord or Lender;


(d)           at Tenant's expense, to cause counsel to render opinions with
respect to the Premises, Tenant or Guarantor, and to make, and use its
reasonable efforts to cause to be made by Guarantor, as applicable, such
representations and warranties, as are customarily provided in secondary market
transactions, which shall be reasonably acceptable to Landlord and, as required
by the Indenture, Lender, and, as required by the Indenture, shall be acceptable
to the Rating Agencies, to the extent that such matters were not included in the
opinions and representations and warranties contained in certificates or
Operative Documents delivered by Tenant or Guarantor in connection with the
origination of the Loan and, with respect to such representations and
warranties, consistent with the facts covered thereby as they exist on the date
thereof; and


(e)           to execute modifications, and use reasonable efforts to cause
Guarantor to execute modifications, to any Operative Documents to which Tenant
or Guarantor is a party, acceptable to the Rating Agencies, provided, however,
that (i) any such modification shall be subject to Landlord's prior approval,
and (ii) neither Tenant nor Guarantor shall be required to modify any such
Operative Documents in any way which would change the economic terms of such
Operative Documents (such as the amount and timing of payment of Basic Rent,
Stipulated Loss Values and purchase prices under this Lease or of any purchase
options hereunder), or which would impose additional financial covenants on
Tenant or Guarantor or which, in the reasonable judgment exercised in good faith
by Tenant or Guarantor, as applicable, would materially impair the rights of or
materially increase the obligations of Tenant or Guarantor under such Operative
Documents;


provided that in no event shall Tenant be required to expend more than $15,000
in connection with third party out of pocket costs, expenses and fees with
respect to the performance of its obligations under this Section 10.8.


10.9           No Brokers. Each of the Landlord and the Tenant represents and
warrants to the other that it has not dealt with any broker in connection with
the purchase and leasing of the Premises, and indemnifies the other against the
claims of brokers claiming through it.


10.10           Governing Law. The terms and provisions of this Lease shall be
governed by the laws of the State of New York, except the rights and remedies
with respect to a particular Project shall be governed by the laws of the state
in which the Project is located. To the fullest extent permitted by law, Tenant
hereby unconditionally and irrevocably waives any claim to assert that the law
of any jurisdiction other than New York or the law of the State in which the
applicable Project is located, as applicable, governs this Lease.


10.11           Waiver of Jury Trial. LANDLORD AND TENANT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS LEASE.


10.12           Conveyance by Landlord. The word "Landlord" as used in this
Lease means only the owner for the time being of the Premises, so that, if there
is a transfer of an owner's interest, the transferor shall be and hereby is
entirely freed and relieved of all covenants and obligations of the Landlord
hereunder, except any obligations which accrued prior to the date of transfer,
and it shall be deemed and construed, without further agreement between the
parties or between the parties and the transferee of the Premises, that the
transferee has assumed and has agreed to carry out any and all of the Landlord's
covenants and obligation hereunder from and after the date of transfer.


10.13           Relationship of the Parties. Nothing contained in this Lease
shall be construed in any manner to create any relationship between the Landlord
and the Tenant other than the relationship of landlord and tenant. Without
limitation, the Landlord and the Tenant shall not be considered partners or
co-venturers for any purpose on account of this Lease.


10.14           Representation by Counsel. The Tenant and the Landlord each
acknowledge that it was represented by counsel in connection with the
negotiation and execution to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Lease.


10.15           Access to Premises. The Tenant will permit the Landlord, any
Lender or prospective Lender or purchaser, and their duly authorized
representatives to enter upon the Premises and to inspect the same at any and
all reasonable times, upon five (5) Business days advance written notice, and at
any time in the case of an emergency without the giving of notice, and for any
purpose reasonably related to the rights of the Landlord and any Lender under
this Lease. Landlord and Lender shall, in exercising such rights of access,
cause no unreasonable interference with Tenant's business or Tenant's guests.
Notwithstanding the foregoing, Landlord agrees that it will not exercise the
foregoing right of access for any particular Project more than once in any
calendar year except (a) during such time as an Event of Default has occurred
and is continuing, or (b) in the event of a sale, financing, refinancing or
securitization of any Indenture relating to the Project or the Premises, or (c)
if Landlord has reasonable grounds to believe that a Project is in violation of
Legal Requirements (including Environmental Laws) or that a Project is not being
maintained in accordance with the requirements of this Lease or (d) as otherwise
expressly provided in this Lease.


10.16           Showing. During the thirty (30) month period preceding the date
on which the Term shall be scheduled to terminate or fully expire, Landlord, if
accompanied by a representative of Tenant and subject to the rights of any
subtenant not affiliated with Tenant, may show the Premises to prospective
tenants or purchasers at such reasonable times during normal business hours as
Landlord may select upon reasonable prior notice to Tenant, provided that
Landlord does not materially interfere with Tenant's normal business operations.


10.17           True Lease. This Lease is intended as, and shall constitute, an
agreement of lease, and nothing herein shall be construed as conveying to the
Tenant any right, title or interest in or to the Premises nor to any remainder
or reversionary estates in the Premises held by any Person, except, in each
instance, as a Tenant. Under no circumstances shall this Lease be regarded as an
assignment of all of Landlord's interests in and to the Premises; instead
Landlord and Tenant shall have the relationship between them of landlord and
tenant, pursuant to the provisions of this Lease.


10.18           Landlord's Consent and Standards.


(a)           Whenever Landlord is allowed or required to give its consent or
approval of any matter under this Lease or to deliver any estoppel or other
instrument, Tenant's sole remedy for Landlord's failure to give such consent or
approval or deliver such instrument in accordance with the applicable provision
of this Lease shall be to compel such approval or delivery. In no event and
under no circumstance shall Tenant be entitled to any monetary damages for such
failure or to terminate or otherwise modify this Lease. However, if Tenant shall
bring such an action to compel consent, approval or delivery, the prevailing
party in such action shall be entitled to reimbursement for its reasonable
attorneys' fees; provided, however, that with respect to any attorneys' fees to
be reimbursed by Landlord, such fees and Tenant's right to recover the same
shall be junior and subordinate to the Indenture, and in no event shall Tenant
be entitled to offset any amounts due under this Lease to recover such fees.


(b)           Under no circumstance shall Landlord be deemed to have acted
negligently, grossly negligently or willfully merely by Landlord's ownership of
the Premises, and in no event shall any occurrence relating to any Project,
whether negligent, grossly negligent or willful, be imputed to Landlord by
reason of Landlord's interest in such Project, it being understood that all
obligations with respect to the Premises are the responsibility of Tenant under
this Lease. In order to have acted negligently, grossly negligently or
willfully, Landlord must have committed an affirmative act.


10.19           Quiet Enjoyment. Landlord covenants that, so long as Tenant
shall faithfully perform the agreements, terms, and covenants and conditions
hereof, Tenant shall and may peaceably and quietly have, hold and enjoy the
Premises for the term hereby granted without molestation or disturbance by or
from Landlord.


10.20           Force Majeure. The term "Force Majeure", as used in this Lease,
shall mean delays caused by acts of God, strikes and other similar events beyond
the control of Tenant. However, the duration of any delay excused by Force
Majeure shall be limited to the actual amount of time caused by the event giving
rise to the Force Majeure. In addition, no performance by Tenant under this
Lease shall be excused by Force Majeure unless the requirement for performance
set forth in this Lease specifically states that it is subject to Force Majeure.


10.21           Concerning Wilmington Trust Company and William J. Wade. It is
expressly understood and agreed by the parties hereto that (a) this Lease is
executed and delivered by Wilmington Trust Company and/or William J. Wade, not
individually or personally but solely as trustees of Landlord, in the exercise
of the powers and authority conferred and vested in them under the Trust
Agreement of Landlord dated as of April 22, 1998 (b) each of the
representations, undertakings and agreements herein made on the part of Landlord
is made and intended not as personal representations, undertakings and
agreements of Wilmington Trust Company or William J. Wade but is made and
intended for the purpose of binding only Landlord, and (c) under no circumstance
shall Wilmington Trust Company or William J. Wade be personally liable for the
payment of any indebtedness or other obligations of Landlord or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by Landlord under this Agreement.


10.22           Transfers by Landlord. During the Term and as long as an Event
of Default has not occurred hereunder, Landlord shall not convey, assign, sell
or transfer the Premises or any Project to any person or entity that is actively
engaged in the management, operation and/or franchising of thirty (30) or more
limited service budget motels (determined without regard to the Project or
Projects to be conveyed, assigned, sold or transferred by Landlord). The
provisions of this Section 10.22 shall not (i) limit or restrict in any manner
whatsoever Landlord's discretion to grant an Indenture to any party designated
by Landlord, (ii) apply after October 31, 2016 if Tenant has not exercised its
option to extend the Term of the first Extended Term on or prior to such date,
and (iii) apply after April 30, 2028 if Tenant has not exercised its option to
extend the Term of the second Extended Term on or prior to such date.


10.23           State Specific Provisions.


(a)          As to any Project located in Louisiana, the following shall apply:


(i)            As used in this Lease, the terms "real property" and "real
estate" shall be deemed to include immovable property; the term "fee estate"
shall include full ownership; the term "personal property" shall be deemed to
include movable property; the term "tangible property" shall be deemed to
include corporeal property; the term "intangible property" shall be deemed to
include incorporeal property; the term "easements" shall be deemed to include
servitudes; the phrase "covenant running with the land" and other words of
similar import shall be deemed to include a real right or a recorded lease of
immovable property; the term "county" shall be deemed to mean parish; the term
"joint and several liability" shall be deemed to include in solido liability;
the terms "deed in lieu of foreclosure," "conveyance in lieu of foreclosure" and
words of similar import shall include a dation en paiement; and the terms "UCC,"
"Uniform Commercial Code," or "Code" and words of similar import shall include
the Louisiana Commercial Laws, La R.S. §§10:1-101 et seq.


 (ii)           If a conveyance is to be made by Landlord without recourse of
warranty, the conveyance shall be made without any warranty as to title or
condition, whether express or implied, including but not limited to any warranty
against redhibitory defects.


(iii)           Tenant waives all representations and warranties on the part of
Landlord, whether oral or written, express or implied, including, without
limitation, all warranties that the Premises are free from defects and
deficiencies, whether hidden or apparent, and all warranties with respect to the
condition of the Premises under Louisiana Civil Code Articles 2692 through 2704
or any other provision of Louisiana law. Except as may be specifically provided
for in this Lease, Landlord will have no obligation to make any repairs,
improvements or changes to the Premises located in Louisiana prior to or during
the term of this Lease.


(iv)           Except for any notices specifically provided for in this Lease,
Tenant waives any notice to vacate the Premises, including, but not limited to,
the notice to vacate provided for in Louisiana Code of Civil Procedure Articles
4710, et seq.


(b)          As to any Project located in Illinois, the following shall apply:


(i)            Notwithstanding anything to the contrary in this Lease and except
to the extent otherwise permitted by law, no covenant, agreement, understanding
or other provision of this Lease shall exempt or be construed as exempting
Landlord from liability for damages for injuries to person or property caused by
or resulting from the negligence of Landlord, its agents, servants or employees,
in the operation or maintenance of the Premises, and any provision of this Lease
exempting the Landlord from such liability is hereby amended to strike any
reference to an exemption from such liability; it being the express intention of
the parties hereto to not exempt the Landlord from such liability.
[END OF TEXT]
























IN WITNESS WHEREOF, the foregoing instrument has been executed by the
undersigned as of the date above written.




[Signature pages follow of Wilmington Trust Company and William J. Wade, as
Trustees of
M-Six Penvest II Business Trust; M-Six Penvest II GP Corp. (Nev.), as general
partner of
M-Six Penvest II Limited Partnership (Nev.); and Universal Commercial Credit
Leasing III, Inc.]





 

--------------------------------------------------------------------------------

 
